
	

113 HR 2397 : Department of Defense Appropriations Act, 2014
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 2397
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2013
			Received; read twice and referred to the
			 Committee on
			 Appropriations
		
		AN ACT
		Making appropriations for the Department of
		  Defense for the fiscal year ending September 30, 2014, and for other
		  purposes.
	
	
		 That the following sums
			 are appropriated, out of any money in the Treasury not otherwise appropriated,
			 for the fiscal year ending September 30, 2014, for military functions
			 administered by the Department of Defense and for other purposes,
			 namely:
		IMilitary Personnel
			Military Personnel,
		  ArmyFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Army on active duty, (except members of reserve
		  components provided for elsewhere), cadets, and aviation cadets; for members of
		  the Reserve Officers' Training Corps; and for payments pursuant to section 156
		  of Public Law
		  97–377, as amended (42 U.S.C. 402 note), and to the
		  Department of Defense Military Retirement Fund,
		  $40,908,919,000.
			Military Personnel,
		  NavyFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Navy on active duty (except members of the Reserve
		  provided for elsewhere), midshipmen, and aviation cadets; for members of the
		  Reserve Officers' Training Corps; and for payments pursuant to section 156 of
		  Public Law
		  97–377, as amended (42 U.S.C. 402 note), and to the
		  Department of Defense Military Retirement Fund,
		  $27,671,555,000.
			Military Personnel, Marine
		  CorpsFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Marine Corps on active duty (except members of the
		  Reserve provided for elsewhere); and for payments pursuant to section 156 of
		  Public Law
		  97–377, as amended (42 U.S.C. 402 note), and to the
		  Department of Defense Military Retirement Fund,
		  $12,826,857,000.
			Military Personnel, Air
		  ForceFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Air Force on active duty (except members of
		  reserve components provided for elsewhere), cadets, and aviation cadets; for
		  members of the Reserve Officers' Training Corps; and for payments pursuant to
		  section 156 of Public Law 97–377, as amended
		  (42 U.S.C.
		  402 note), and to the Department of Defense Military Retirement
		  Fund, $28,382,963,000.
			Reserve Personnel,
		  ArmyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Army Reserve on active duty under sections 10211, 10302, and 3038 of
		  title 10, United States Code, or while serving on active duty under
		  section
		  12301(d) of title 10, United States Code, in connection with
		  performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  reserve training, or while performing drills or equivalent duty or other duty,
		  and expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $4,483,343,000.
			Reserve Personnel,
		  NavyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Navy Reserve on active duty under
		  section
		  10211 of title 10, United States Code, or while serving on
		  active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  reserve training, or while performing drills or equivalent duty, and expenses
		  authorized by section 16131 of title 10, United
		  States Code; and for payments to the Department of Defense Military Retirement
		  Fund, $1,875,536,000.
			Reserve Personnel, Marine
		  CorpsFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Marine Corps Reserve on active duty under
		  section
		  10211 of title 10, United States Code, or while serving on
		  active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  reserve training, or while performing drills or equivalent duty, and for
		  members of the Marine Corps platoon leaders class, and expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $665,499,000.
			Reserve Personnel, Air
		  ForceFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Air Force Reserve on active duty under sections 10211, 10305, and 8038
		  of title 10, United States Code, or while serving on active duty under
		  section
		  12301(d) of title 10, United States Code, in connection with
		  performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  reserve training, or while performing drills or equivalent duty or other duty,
		  and expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $1,745,579,000.
			National Guard Personnel,
		  ArmyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Army National Guard while on duty under section 10211, 10302, or 12402
		  of title 10 or section 708 of title 32, United
		  States Code, or while serving on duty under
		  section
		  12301(d) of title 10 or
		  section
		  502(f) of title 32, United States Code, in connection with
		  performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  training, or while performing drills or equivalent duty or other duty, and
		  expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $7,958,568,000.
			National Guard Personnel, Air
		  ForceFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Air National Guard on duty under section 10211, 10305, or 12402 of title
		  10 or section
		  708 of title 32, United States Code, or while serving on duty
		  under section
		  12301(d) of title 10 or
		  section
		  502(f) of title 32, United States Code, in connection with
		  performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  training, or while performing drills or equivalent duty or other duty, and
		  expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $3,130,361,000.
			IIOperation and maintenance
			Operation and Maintenance,
		  Army
			For expenses, not otherwise provided for,
		  necessary for the operation and maintenance of the Army, as authorized by law;
		  and not to exceed $12,478,000 can be used for emergencies and extraordinary
		  expenses, to be expended on the approval or authority of the Secretary of the
		  Army, and payments may be made on his certificate of necessity for confidential
		  military purposes, $35,183,796,000 (increased by
		  $5,000,000).
			Operation and Maintenance,
		  NavyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Navy
		  and the Marine Corps, as authorized by law; and not to exceed $15,055,000 can
		  be used for emergencies and extraordinary expenses, to be expended on the
		  approval or authority of the Secretary of the Navy, and payments may be made on
		  his certificate of necessity for confidential military purposes,
		  $40,127,402,000 (increased by $2,500,000).
			Operation and Maintenance,
		  Marine CorpsFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Marine Corps, as authorized by law, $6,298,757,000 (increased by
		  $10,000,000).
			Operation and Maintenance, Air
		  ForceFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Air
		  Force, as authorized by law; and not to exceed $7,699,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of the Air Force, and payments may be made on his
		  certificate of necessity for confidential military purposes, $37,438,701,000
		  (increased by $2,500,000).
			Operation and Maintenance,
		  Defense-Wide
			(including
		  transfer of funds)For
		  expenses, not otherwise provided for, necessary for the operation and
		  maintenance of activities and agencies of the Department of Defense (other than
		  the military departments), as authorized by law, $32,301,685,000 (reduced by
		  $11,000,000) (reduced by $25,000,000) (reduced by $10,000,000) (reduced by
		  $10,000,000) (increased by $10,000,000) (reduced by $1,000,000) (increased by
		  $1,000,000) (reduced by $10,000,000) (reduced by $11,000,000) (reduced by
		  $10,000,000) (increased by $10,000,000) (reduced by $3,000,000) (increased by
		  $3,000,000) (reduced by $65,000,000) (increased by $65,000,000) (reduced by
		  $10,000,000): Provided, That not more than $25,000,000 may be
		  used for the Combatant Commander Initiative Fund authorized under
		  section
		  166a of title 10, United States Code: Provided
		  further, That not to exceed $36,000,000 can be used for emergencies
		  and extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of Defense, and payments may be made on his certificate of necessity
		  for confidential military purposes: 
		  Provided further, That of the funds
		  provided under this heading, not less than $36,262,000 shall be made available
		  for the Procurement Technical Assistance Cooperative Agreement Program, of
		  which not less than $3,600,000 shall be available for centers defined in
		  10 U.S.C.
		  2411(1)(D): 
		  Provided further, That none of the
		  funds appropriated or otherwise made available by this Act may be used to plan
		  or implement the consolidation of a budget or appropriations liaison office of
		  the Office of the Secretary of Defense, the office of the Secretary of a
		  military department, or the service headquarters of one of the Armed Forces
		  into a legislative affairs or legislative liaison office: Provided
		  further, That $8,721,000, to remain available until expended, is
		  available only for expenses relating to certain classified activities, and may
		  be transferred as necessary by the Secretary of Defense to operation and
		  maintenance appropriations or research, development, test and evaluation
		  appropriations, to be merged with and to be available for the same time period
		  as the appropriations to which transferred: Provided further,
		  That any ceiling on the investment item unit cost of items that may be
		  purchased with operation and maintenance funds shall not apply to the funds
		  described in the preceding proviso: Provided further, That the
		  transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Operation and Maintenance, Army
		  ReserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Army Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,199,151,000.
			Operation and Maintenance, Navy
		  ReserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Navy Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $1,200,283,000.
			Operation and Maintenance,
		  Marine Corps ReserveFor
		  expenses, not otherwise provided for, necessary for the operation and
		  maintenance, including training, organization, and administration, of the
		  Marine Corps Reserve; repair of facilities and equipment; hire of passenger
		  motor vehicles; travel and transportation; care of the dead; recruiting;
		  procurement of services, supplies, and equipment; and communications,
		  $266,561,000.
			Operation and Maintenance, Air
		  Force ReserveFor expenses,
		  not otherwise provided for, necessary for the operation and maintenance,
		  including training, organization, and administration, of the Air Force Reserve;
		  repair of facilities and equipment; hire of passenger motor vehicles; travel
		  and transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,149,046,000.
			Operation and Maintenance, Army
		  National GuardFor expenses of
		  training, organizing, and administering the Army National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities; hire of
		  passenger motor vehicles; personnel services in the National Guard Bureau;
		  travel expenses (other than mileage), as authorized by law for Army personnel
		  on active duty, for Army National Guard division, regimental, and battalion
		  commanders while inspecting units in compliance with National Guard Bureau
		  regulations when specifically authorized by the Chief, National Guard Bureau;
		  supplying and equipping the Army National Guard as authorized by law; and
		  expenses of repair, modification, maintenance, and issue of supplies and
		  equipment (including aircraft), $7,102,113,000 (increased by
		  $5,000,000).
			Operation and Maintenance, Air
		  National GuardFor expenses of
		  training, organizing, and administering the Air National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities;
		  transportation of things, hire of passenger motor vehicles; supplying and
		  equipping the Air National Guard, as authorized by law; expenses for repair,
		  modification, maintenance, and issue of supplies and equipment, including those
		  furnished from stocks under the control of agencies of the Department of
		  Defense; travel expenses (other than mileage) on the same basis as authorized
		  by law for Air National Guard personnel on active Federal duty, for Air
		  National Guard commanders while inspecting units in compliance with National
		  Guard Bureau regulations when specifically authorized by the Chief, National
		  Guard Bureau, $6,675,999,000 (increased by
		  $5,000,000).
			United States Court of Appeals
		  for the Armed ForcesFor
		  salaries and expenses necessary for the United States Court of Appeals for the
		  Armed Forces, $13,606,000, of which not to exceed $5,000 may be used for
		  official representation purposes.
			Environmental Restoration,
		  Army
			(including
		  transfer of funds)For the
		  Department of the Army, $298,815,000 (reduced by $500,000), to remain available
		  until transferred: Provided, That the Secretary of the Army
		  shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Army, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: Provided
		  further, That the transfer authority provided under this heading is in
		  addition to any other transfer authority provided elsewhere in this
		  Act.
			Environmental Restoration,
		  Navy
			(including
		  transfer of funds)For the
		  Department of the Navy, $316,103,000, to remain available until transferred:
		  Provided, That the Secretary of the Navy shall, upon
		  determining that such funds are required for environmental restoration,
		  reduction and recycling of hazardous waste, removal of unsafe buildings and
		  debris of the Department of the Navy, or for similar purposes, transfer the
		  funds made available by this appropriation to other appropriations made
		  available to the Department of the Navy, to be merged with and to be available
		  for the same purposes and for the same time period as the appropriations to
		  which transferred: Provided further, That upon a determination
		  that all or part of the funds transferred from this appropriation are not
		  necessary for the purposes provided herein, such amounts may be transferred
		  back to this appropriation: Provided further, That the
		  transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental Restoration, Air
		  Force
			(including
		  transfer of funds)For the
		  Department of the Air Force, $439,820,000, to remain available until
		  transferred: Provided, That the Secretary of the Air Force
		  shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Air Force, or for similar
		  purposes, transfer the funds made available by this appropriation to other
		  appropriations made available to the Department of the Air Force, to be merged
		  with and to be available for the same purposes and for the same time period as
		  the appropriations to which transferred: Provided further,
		  That upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: Provided
		  further, That the transfer authority provided under this heading is in
		  addition to any other transfer authority provided elsewhere in this
		  Act.
			Environmental Restoration,
		  Defense-Wide
			(including
		  transfer of funds)For the
		  Department of Defense, $10,757,000, to remain available until transferred:
		  Provided, That the Secretary of Defense shall, upon
		  determining that such funds are required for environmental restoration,
		  reduction and recycling of hazardous waste, removal of unsafe buildings and
		  debris of the Department of Defense, or for similar purposes, transfer the
		  funds made available by this appropriation to other appropriations made
		  available to the Department of Defense, to be merged with and to be available
		  for the same purposes and for the same time period as the appropriations to
		  which transferred: Provided further, That upon a determination
		  that all or part of the funds transferred from this appropriation are not
		  necessary for the purposes provided herein, such amounts may be transferred
		  back to this appropriation: Provided further, That the
		  transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental Restoration,
		  Formerly Used Defense Sites
			(including
		  transfer of funds)For the
		  Department of the Army, $262,443,000, to remain available until transferred:
		  Provided, That the Secretary of the Army shall, upon
		  determining that such funds are required for environmental restoration,
		  reduction and recycling of hazardous waste, removal of unsafe buildings and
		  debris at sites formerly used by the Department of Defense, transfer the funds
		  made available by this appropriation to other appropriations made available to
		  the Department of the Army, to be merged with and to be available for the same
		  purposes and for the same time period as the appropriations to which
		  transferred: Provided further, That upon a determination that
		  all or part of the funds transferred from this appropriation are not necessary
		  for the purposes provided herein, such amounts may be transferred back to this
		  appropriation: Provided further, That the transfer authority
		  provided under this heading is in addition to any other transfer authority
		  provided elsewhere in this Act.
			Overseas Humanitarian, Disaster,
		  and Civic AidFor expenses
		  relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the
		  Department of Defense (consisting of the programs provided under sections 401,
		  402, 404, 407, 2557, and 2561 of title 10, United States Code), $109,500,000,
		  to remain available until September 30,
		  2015.
			Cooperative Threat Reduction
		  AccountFor assistance to the
		  republics of the former Soviet Union and, with appropriate authorization by the
		  Department of Defense and Department of State, to countries outside of the
		  former Soviet Union, including assistance provided by contract or by grants,
		  for facilitating the elimination and the safe and secure transportation and
		  storage of nuclear, chemical and other weapons; for establishing programs to
		  prevent the proliferation of weapons, weapons components, and weapon-related
		  technology and expertise; for programs relating to the training and support of
		  defense and military personnel for demilitarization and protection of weapons,
		  weapons components and weapons technology and expertise, and for defense and
		  military contacts, $528,455,000, to remain available until September 30,
		  2016.
			Department of Defense
		  Acquisition Workforce Development FundFor the Department of Defense Acquisition
		  Workforce Development Fund, $51,031,000.
			IIIProcurement
			Aircraft Procurement,
		  ArmyFor construction,
		  procurement, production, modification, and modernization of aircraft,
		  equipment, including ordnance, ground handling equipment, spare parts, and
		  accessories therefor; specialized equipment and training devices; expansion of
		  public and private plants, including the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $5,236,653,000, to
		  remain available for obligation until September 30,
		  2016.
			Missile Procurement,
		  ArmyFor construction,
		  procurement, production, modification, and modernization of missiles,
		  equipment, including ordnance, ground handling equipment, spare parts, and
		  accessories therefor; specialized equipment and training devices; expansion of
		  public and private plants, including the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $1,628,083,000, to
		  remain available for obligation until September 30,
		  2016.
			Procurement of Weapons and
		  Tracked Combat Vehicles, ArmyFor construction, procurement, production,
		  and modification of weapons and tracked combat vehicles, equipment, including
		  ordnance, spare parts, and accessories therefor; specialized equipment and
		  training devices; expansion of public and private plants, including the land
		  necessary therefor, for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon prior to approval
		  of title; and procurement and installation of equipment, appliances, and
		  machine tools in public and private plants; reserve plant and Government and
		  contractor-owned equipment layaway; and other expenses necessary for the
		  foregoing purposes, $1,545,560,000, to remain available for obligation until
		  September 30, 2016.
			Procurement of Ammunition,
		  ArmyFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities authorized by
		  section
		  2854 of title 10, United States Code, and the land necessary
		  therefor, for the foregoing purposes, and such lands and interests therein, may
		  be acquired, and construction prosecuted thereon prior to approval of title;
		  and procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $1,465,937,000, to remain available for obligation until September 30,
		  2016.
			Other Procurement,
		  ArmyFor construction,
		  procurement, production, and modification of vehicles, including tactical,
		  support, and non-tracked combat vehicles; the purchase of passenger motor
		  vehicles for replacement only; communications and electronic equipment; other
		  support equipment; spare parts, ordnance, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes, $6,467,751,000, to remain available for
		  obligation until September 30, 2016.
			Aircraft Procurement,
		  NavyFor construction,
		  procurement, production, modification, and modernization of aircraft,
		  equipment, including ordnance, spare parts, and accessories therefor;
		  specialized equipment; expansion of public and private plants, including the
		  land necessary therefor, and such lands and interests therein, may be acquired,
		  and construction prosecuted thereon prior to approval of title; and procurement
		  and installation of equipment, appliances, and machine tools in public and
		  private plants; reserve plant and Government and contractor-owned equipment
		  layaway, $17,092,784,000, to remain available for obligation until September
		  30, 2016.
			Weapons Procurement,
		  NavyFor construction,
		  procurement, production, modification, and modernization of missiles,
		  torpedoes, other weapons, and related support equipment including spare parts,
		  and accessories therefor; expansion of public and private plants, including the
		  land necessary therefor, and such lands and interests therein, may be acquired,
		  and construction prosecuted thereon prior to approval of title; and procurement
		  and installation of equipment, appliances, and machine tools in public and
		  private plants; reserve plant and Government and contractor-owned equipment
		  layaway, $3,017,646,000, to remain available for obligation until September 30,
		  2016.
			Procurement of Ammunition, Navy
		  and Marine CorpsFor
		  construction, procurement, production, and modification of ammunition, and
		  accessories therefor; specialized equipment and training devices; expansion of
		  public and private plants, including ammunition facilities authorized by
		  section
		  2854 of title 10, United States Code, and the land necessary
		  therefor, for the foregoing purposes, and such lands and interests therein, may
		  be acquired, and construction prosecuted thereon prior to approval of title;
		  and procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $544,116,000, to remain available for obligation until September 30,
		  2016.
			Shipbuilding and conversion,
		  NavyFor expenses necessary
		  for the construction, acquisition, or conversion of vessels as authorized by
		  law, including armor and armament thereof, plant equipment, appliances, and
		  machine tools and installation thereof in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; procurement of
		  critical, long lead time components and designs for vessels to be constructed
		  or converted in the future; and expansion of public and private plants,
		  including land necessary therefor, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title, as
		  follows:
					Carrier Replacement Program (AP),
				$944,866,000;
					Virginia Class Submarine,
				$3,880,704,000;
					Virginia Class Submarine (AP),
				$2,354,612,000;
					CVN Refuelings, $1,609,324,000;
					CVN Refuelings (AP), $245,793,000;
					DDG–1000 Program, $231,694,000;
					DDG–51 Destroyer, $1,615,564,000;
					DDG–51 Destroyer (AP),
				$388,551,000;
					Littoral Combat Ship,
				$1,793,014,000;
					Afloat Forward Staging Base (AP),
				$562,000,000;
					Joint High Speed Vessel,
				$10,332,000;
					Moored Training Ship, $207,300,000;
					LCAC Service Life Extension Program,
				$80,987,000;
					For Outfitting, post delivery, conversions, and first
				destination transportation, $450,163,000; and
					For Completion of Prior Year Shipbuilding Programs,
				$625,800,000. In all: $15,000,704,000, to remain available
		  for obligation until September 30, 2018: 
		  Provided, That additional
		  obligations may be incurred after September 30, 2018, for engineering services,
		  tests, evaluations, and other such budgeted work that must be performed in the
		  final stage of ship construction: 
		  Provided further, That none of the
		  funds provided under this heading for the construction or conversion of any
		  naval vessel to be constructed in shipyards in the United States shall be
		  expended in foreign facilities for the construction of major components of such
		  vessel: 
		  Provided further, That none of the
		  funds provided under this heading shall be used for the construction of any
		  naval vessel in foreign shipyards.
			Other Procurement,
		  NavyFor procurement,
		  production, and modernization of support equipment and materials not otherwise
		  provided for, Navy ordnance (except ordnance for new aircraft, new ships, and
		  ships authorized for conversion); the purchase of passenger motor vehicles for
		  replacement only; expansion of public and private plants, including the land
		  necessary therefor, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway,
		  $6,824,824,000, to remain available for obligation until September 30,
		  2016.
			Procurement, Marine
		  CorpsFor expenses necessary
		  for the procurement, manufacture, and modification of missiles, armament,
		  military equipment, spare parts, and accessories therefor; plant equipment,
		  appliances, and machine tools, and installation thereof in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  vehicles for the Marine Corps, including the purchase of passenger motor
		  vehicles for replacement only; and expansion of public and private plants,
		  including land necessary therefor, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title,
		  $1,271,311,000, to remain available for obligation until September 30,
		  2016.
			Aircraft Procurement, Air
		  ForceFor construction,
		  procurement, and modification of aircraft and equipment, including armor and
		  armament, specialized ground handling equipment, and training devices, spare
		  parts, and accessories therefor; specialized equipment; expansion of public and
		  private plants, Government-owned equipment and installation thereof in such
		  plants, erection of structures, and acquisition of land, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; reserve plant and
		  Government and contractor-owned equipment layaway; and other expenses necessary
		  for the foregoing purposes including rents and transportation of things,
		  $10,860,606,000, to remain available for obligation until September 30,
		  2016.
			Missile Procurement, Air
		  ForceFor construction,
		  procurement, and modification of missiles, spacecraft, rockets, and related
		  equipment, including spare parts and accessories therefor, ground handling
		  equipment, and training devices; expansion of public and private plants,
		  Government-owned equipment and installation thereof in such plants, erection of
		  structures, and acquisition of land, for the foregoing purposes, and such lands
		  and interests therein, may be acquired, and construction prosecuted thereon
		  prior to approval of title; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes
		  including rents and transportation of things, $5,267,119,000, to remain
		  available for obligation until September 30,
		  2016.
			Procurement of Ammunition, Air
		  ForceFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by
		  section
		  2854 of title 10, United States Code, and the land necessary
		  therefor, for the foregoing purposes, and such lands and interests therein, may
		  be acquired, and construction prosecuted thereon prior to approval of title;
		  and procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $743,442,000, to remain available for obligation until September 30,
		  2016.
			Other Procurement, Air
		  ForceFor procurement and
		  modification of equipment (including ground guidance and electronic control
		  equipment, and ground electronic and communication equipment), and supplies,
		  materials, and spare parts therefor, not otherwise provided for; the purchase
		  of passenger motor vehicles for replacement only; lease of passenger motor
		  vehicles; and expansion of public and private plants, Government-owned
		  equipment and installation thereof in such plants, erection of structures, and
		  acquisition of land, for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon, prior to
		  approval of title; reserve plant and Government and contractor-owned equipment
		  layaway, $16,791,497,000, to remain available for obligation until September
		  30, 2016.
			Procurement,
		  Defense-wideFor expenses of
		  activities and agencies of the Department of Defense (other than the military
		  departments) necessary for procurement, production, and modification of
		  equipment, supplies, materials, and spare parts therefor, not otherwise
		  provided for; the purchase of passenger motor vehicles for replacement only;
		  expansion of public and private plants, equipment, and installation thereof in
		  such plants, erection of structures, and acquisition of land for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; reserve plant and
		  Government and contractor-owned equipment layaway, $4,522,990,000 (reduced by
		  $10,000,000), to remain available for obligation until September 30,
		  2016.
			Defense Production Act
		  PurchasesFor activities by
		  the Department of Defense pursuant to sections 108, 301, 302, and 303 of the
		  Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091,
		  2092, and 2093), $75,135,000, to remain available until
		  expended.
			IVResearch, Development, Test and
			 Evaluation
			Research, Development, Test and
		  Evaluation, ArmyFor expenses
		  necessary for basic and applied scientific research, development, test and
		  evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $7,961,486,000, to remain available for obligation
		  until September 30, 2015.
			Research, Development, Test and
		  Evaluation, NavyFor expenses
		  necessary for basic and applied scientific research, development, test and
		  evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $15,368,352,000, to remain available for obligation
		  until September 30, 2015: Provided, That funds appropriated in
		  this paragraph which are available for the V–22 may be used to meet unique
		  operational requirements of the Special Operations Forces: Provided
		  further, That funds appropriated in this paragraph shall be available
		  for the Cobra Judy program.
			Research, Development, Test and
		  Evaluation, Air ForceFor
		  expenses necessary for basic and applied scientific research, development, test
		  and evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $24,947,354,000, to remain available for obligation
		  until September 30, 2015.
			Research, Development, Test and
		  Evaluation, Defense-Wide
			(including
		  transfer of funds)For
		  expenses of activities and agencies of the Department of Defense (other than
		  the military departments), necessary for basic and applied scientific research,
		  development, test and evaluation; advanced research projects as may be
		  designated and determined by the Secretary of Defense, pursuant to law;
		  maintenance, rehabilitation, lease, and operation of facilities and equipment,
		  $17,885,538,000 (reduced by $10,000,000) (reduced by $15,000,000) (increased by
		  $15,000,000), to remain available for obligation until September 30, 2015: 
		  Provided, That of the funds made
		  available in this paragraph, $250,000,000 for the Defense Rapid Innovation
		  Program shall only be available for expenses, not otherwise provided for, to
		  include program management and oversight, to conduct research, development,
		  test and evaluation to include proof of concept demonstration; engineering,
		  testing, and validation; and transition to full-scale production: 
		  Provided further, That the
		  Secretary of Defense may transfer funds provided herein for the Defense Rapid
		  Innovation Program to appropriations for research, development, test and
		  evaluation to accomplish the purpose provided herein: 
		  Provided further, That this
		  transfer authority is in addition to any other transfer authority available to
		  the Department of Defense: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 30 days prior to making transfers
		  from this appropriation, notify the congressional defense committees in writing
		  of the details of any such transfer.
			Operational Test and Evaluation,
		  DefenseFor expenses, not
		  otherwise provided for, necessary for the independent activities of the
		  Director, Operational Test and Evaluation, in the direction and supervision of
		  operational test and evaluation, including initial operational test and
		  evaluation which is conducted prior to, and in support of, production
		  decisions; joint operational testing and evaluation; and administrative
		  expenses in connection therewith, $246,800,000, to remain available for
		  obligation until September 30, 2015.
			VRevolving and management funds
			Defense Working Capital
		  FundsFor the Defense Working
		  Capital Funds, $1,545,827,000.
			National Defense Sealift FundFor National Defense Sealift Fund programs,
		  projects, and activities, and for expenses of the National Defense Reserve
		  Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946
		  (50 U.S.C. App. 1744), and
		  for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet
		  to serve the national security needs of the United States, $595,700,000, to
		  remain available until expended: Provided, That none of the
		  funds provided in this paragraph shall be used to award a new contract that
		  provides for the acquisition of any of the following major components unless
		  such components are manufactured in the United States: auxiliary equipment,
		  including pumps, for all shipboard services; propulsion system components
		  (engines, reduction gears, and propellers); shipboard cranes; and spreaders for
		  shipboard cranes: Provided further, That the exercise of an
		  option in a contract awarded through the obligation of previously appropriated
		  funds shall not be considered to be the award of a new contract:
		  Provided further, That the Secretary of the military
		  department responsible for such procurement may waive the restrictions in the
		  first proviso on a case-by-case basis by certifying in writing to the
		  Committees on Appropriations of the House of Representatives and the Senate
		  that adequate domestic supplies are not available to meet Department of Defense
		  requirements on a timely basis and that such an acquisition must be made in
		  order to acquire capability for national security
		  purposes.
			VIOther department of defense
			 programs
			Defense Health
		  ProgramFor expenses, not
		  otherwise provided for, for medical and health care programs of the Department
		  of Defense as authorized by law, $33,573,582,000 (increased by $10,000,000)
		  (increased by $10,000,000) (increased by $10,000,000) (increased by $500,000)
		  (increased by $10,000,000) (reduced by $4,500,000) (increased by $4,500,000);
		  of which $31,566,688,000 shall be for operation and maintenance, of which not
		  to exceed one percent shall remain available for obligation until September 30,
		  2015 and of which up to $15,969,816,000 may be available for contracts entered
		  into under the TRICARE program; of which $671,181,000, to remain available for
		  obligation until September 30, 2016, shall be for procurement; and of which
		  $1,335,713,000 (increased by $10,000,000) (increased by $500,000) (increased by
		  $10,000,000) (reduced by $4,500,000) (increased by $4,500,000), to remain
		  available for obligation until September 30, 2015, shall be for research,
		  development, test and evaluation: 
		  Provided, That, notwithstanding any
		  other provision of law, of the amount made available under this heading for
		  research, development, test and evaluation, not less than $8,000,000 shall be
		  available for HIV prevention educational activities undertaken in connection
		  with United States military training, exercises, and humanitarian assistance
		  activities conducted primarily in African nations: 
		  Provided further, That of the funds
		  made available under this Act for research, development, test and evaluation,
		  procurement, or operation and maintenance for the Defense Health Agency, not
		  more than 25 percent may be used until the date on which the program plan for
		  the oversight and execution of the integrated electronic health record program
		  required by subtitle C of title VII of the National Defense Authorization Act
		  for Fiscal Year 2014 is submitted to
		  Congress.
			Chemical Agents and Munitions
		  Destruction, DefenseFor
		  expenses, not otherwise provided for, necessary for the destruction of the
		  United States stockpile of lethal chemical agents and munitions in accordance
		  with the provisions of section 1412 of the Department of Defense Authorization
		  Act, 1986 (50 U.S.C.
		  1521), and for the destruction of other chemical warfare
		  materials that are not in the chemical weapon stockpile, $1,057,123,000, of
		  which $451,572,000 shall be for operation and maintenance, of which no less
		  than $51,217,000 shall be for the Chemical Stockpile Emergency Preparedness
		  Program, consisting of $21,489,000 for activities on military installations and
		  $29,728,000, to remain available until September 30, 2015, to assist State and
		  local governments; $1,368,000 shall be for procurement, to remain available
		  until September 30, 2016, of which $1,368,000 shall be for the Chemical
		  Stockpile Emergency Preparedness Program to assist State and local governments;
		  and $604,183,000, to remain available until September 30, 2015, shall be for
		  research, development, test and evaluation, of which $584,238,000 shall only be
		  for the Assembled Chemical Weapons Alternatives (ACWA)
		  program.
			Drug Interdiction and
		  Counter-Drug Activities, Defense
			(including
		  transfer of funds)For drug
		  interdiction and counter-drug activities of the Department of Defense, for
		  transfer to appropriations available to the Department of Defense for military
		  personnel of the reserve components serving under the provisions of title 10
		  and title 32, United States Code; for operation and maintenance; for
		  procurement; and for research, development, test and evaluation,
		  $1,007,762,000: Provided, That the funds appropriated under
		  this heading shall be available for obligation for the same time period and for
		  the same purpose as the appropriation to which transferred: Provided
		  further, That upon a determination that all or part of the funds
		  transferred from this appropriation are not necessary for the purposes provided
		  herein, such amounts may be transferred back to this appropriation:
		  Provided further, That the transfer authority provided under
		  this heading is in addition to any other transfer authority contained elsewhere
		  in this Act.
			Office of the Inspector
		  GeneralFor expenses and
		  activities of the Office of the Inspector General in carrying out the
		  provisions of the Inspector General Act of 1978, as amended, $347,000,000, of
		  which $346,000,000 shall be for operation and maintenance, of which not to
		  exceed $700,000 is available for emergencies and extraordinary expenses to be
		  expended on the approval or authority of the Inspector General, and payments
		  may be made on the Inspector General's certificate of necessity for
		  confidential military purposes; and of which $1,000,000, to remain available
		  until September 30, 2016, shall be for
		  procurement.
			VIIRelated agencies
			Central Intelligence Agency
		  Retirement and Disability System FundFor payment to the Central Intelligence
		  Agency Retirement and Disability System Fund, to maintain the proper funding
		  level for continuing the operation of the Central Intelligence Agency
		  Retirement and Disability System,
		  $514,000,000.
			Intelligence Community
		  Management AccountFor
		  necessary expenses of the Intelligence Community Management Account,
		  $552,535,000.
			VIIIGeneral provisions
			8001.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes not authorized by
			 the Congress.
			8002.During the current fiscal year, provisions
			 of law prohibiting the payment of compensation to, or employment of, any person
			 not a citizen of the United States shall not apply to personnel of the
			 Department of Defense: Provided, That salary increases granted
			 to direct and indirect hire foreign national employees of the Department of
			 Defense funded by this Act shall not be at a rate in excess of the percentage
			 increase authorized by law for civilian employees of the Department of Defense
			 whose pay is computed under the provisions of
			 section
			 5332 of title 5, United States Code, or at a rate in excess of
			 the percentage increase provided by the appropriate host nation to its own
			 employees, whichever is higher: Provided further, That this
			 section shall not apply to Department of Defense foreign service national
			 employees serving at United States diplomatic missions whose pay is set by the
			 Department of State under the Foreign Service Act of 1980: Provided
			 further, That the limitations of this provision shall not apply to
			 foreign national employees of the Department of Defense in the Republic of
			 Turkey.
			8003.No part of any
			 appropriation contained in this Act shall remain available for obligation
			 beyond the current fiscal year, unless expressly so provided herein.
			8004.No more than 20 percent of the
			 appropriations in this Act which are limited for obligation during the current
			 fiscal year shall be obligated during the last 2 months of the fiscal year: 
			 Provided, That this section shall
			 not apply to obligations for support of active duty training of reserve
			 components or summer camp training of the Reserve Officers’ Training
			 Corps.
				(transfer of
		  funds)
				8005.Upon determination by the Secretary of
			 Defense that such action is necessary in the national interest, he may, with
			 the approval of the Office of Management and Budget, transfer not to exceed
			 $4,000,000,000 of working capital funds of the Department of Defense or funds
			 made available in this Act to the Department of Defense for military functions
			 (except military construction) between such appropriations or funds or any
			 subdivision thereof, to be merged with and to be available for the same
			 purposes, and for the same time period, as the appropriation or fund to which
			 transferred: Provided, That such authority to transfer may not
			 be used unless for higher priority items, based on unforeseen military
			 requirements, than those for which originally appropriated and in no case where
			 the item for which funds are requested has been denied by the Congress:
			 Provided further, That the Secretary of Defense shall notify
			 the Congress promptly of all transfers made pursuant to this authority or any
			 other authority in this Act: 
			 Provided further, That no part of
			 the funds in this Act shall be available to prepare or present a request to the
			 Committees on Appropriations for reprogramming of funds, unless for higher
			 priority items, based on unforeseen military requirements, than those for which
			 originally appropriated and in no case where the item for which reprogramming
			 is requested has been denied by the Congress: 
			 Provided further, That a request
			 for multiple reprogrammings of funds using authority provided in this section
			 shall be made prior to June 30, 2014: Provided further, That
			 transfers among military personnel appropriations shall not be taken into
			 account for purposes of the limitation on the amount of funds that may be
			 transferred under this section.
			8006.(a)With regard to the list of specific
			 programs, projects, and activities (and the dollar amounts and adjustments to
			 budget activities corresponding to such programs, projects, and activities)
			 contained in the tables titled Explanation of Project Level
			 Adjustments in the explanatory statement regarding this Act the
			 obligation and expenditure of amounts appropriated or otherwise made available
			 in this Act for those programs, projects, and activities for which the amounts
			 appropriated exceed the amounts requested are hereby required by law to be
			 carried out in the manner provided by such tables to the same extent as if the
			 tables were included in the text of this Act.
				(b)Amounts specified in the referenced tables
			 described in subsection (a) shall not be treated as subdivisions of
			 appropriations for purposes of section 8005 of this Act: 
			 Provided, That section 8005 shall
			 apply when transfers of the amounts described in subsection (a) occur between
			 appropriation accounts.
				8007.(a)Not later than 60 days after enactment of
			 this Act, the Department of Defense shall submit a report to the congressional
			 defense committees to establish the baseline for application of reprogramming
			 and transfer authorities for fiscal year 2014: 
			 Provided, That the report shall
			 include—
					(1)a
			 table for each appropriation with a separate column to display the President's
			 budget request, adjustments made by Congress, adjustments due to enacted
			 rescissions, if appropriate, and the fiscal year enacted level;
					(2)a
			 delineation in the table for each appropriation both by budget activity and
			 program, project, and activity as detailed in the Budget Appendix; and
					(3)an identification
			 of items of special congressional interest.
					(b)Notwithstanding section 8005 of this
			 Act, none of the funds provided in this Act shall be available for
			 reprogramming or transfer until the report identified in subsection (a) is
			 submitted to the congressional defense committees, unless the Secretary of
			 Defense certifies in writing to the congressional defense committees that such
			 reprogramming or transfer is necessary as an emergency requirement.
				(transfer of
		  funds)
			8008.During the current fiscal year, cash
			 balances in working capital funds of the Department of Defense established
			 pursuant to section
			 2208 of title 10, United States Code, may be maintained in only
			 such amounts as are necessary at any time for cash disbursements to be made
			 from such funds: 
			 Provided, That transfers may be
			 made between such funds: 
			 Provided further, That transfers
			 may be made between working capital funds and the Foreign Currency
			 Fluctuations, Defense appropriation and the Operation and
			 Maintenance appropriation accounts in such amounts as may be determined
			 by the Secretary of Defense, with the approval of the Office of Management and
			 Budget, except that such transfers may not be made unless the Secretary of
			 Defense has notified the Congress of the proposed transfer. Except in amounts
			 equal to the amounts appropriated to working capital funds in this Act, no
			 obligations may be made against a working capital fund to procure or increase
			 the value of war reserve material inventory, unless the Secretary of Defense
			 has notified the Congress prior to any such obligation.
			8009.Funds appropriated by this Act may not be
			 used to initiate a special access program without prior notification 30
			 calendar days in advance to the congressional defense committees.
			8010.None of the funds provided in this Act
			 shall be available to initiate: (1) a multiyear contract that employs economic
			 order quantity procurement in excess of $20,000,000 in any one year of the
			 contract or that includes an unfunded contingent liability in excess of
			 $20,000,000; or (2) a contract for advance procurement leading to a multiyear
			 contract that employs economic order quantity procurement in excess of
			 $20,000,000 in any one year, unless the congressional defense committees have
			 been notified at least 30 days in advance of the proposed contract award: 
			 Provided, That no part of any
			 appropriation contained in this Act shall be available to initiate a multiyear
			 contract for which the economic order quantity advance procurement is not
			 funded at least to the limits of the Government’s liability: 
			 Provided further, That no part of
			 any appropriation contained in this Act shall be available to initiate
			 multiyear procurement contracts for any systems or component thereof if the
			 value of the multiyear contract would exceed $500,000,000 unless specifically
			 provided in this Act: 
			 Provided further, That no
			 multiyear procurement contract can be terminated without 10-day prior
			 notification to the congressional defense committees: 
			 Provided further, That the
			 execution of multiyear authority shall require the use of a present value
			 analysis to determine lowest cost compared to an annual procurement: 
			 Provided further, That none of
			 the funds provided in this Act may be used for a multiyear contract executed
			 after the date of the enactment of this Act unless in the case of any such
			 contract—
				(1)the Secretary of
			 Defense has submitted to Congress a budget request for full funding of units to
			 be procured through the contract and, in the case of a contract for procurement
			 of aircraft, that includes, for any aircraft unit to be procured through the
			 contract for which procurement funds are requested in that budget request for
			 production beyond advance procurement activities in the fiscal year covered by
			 the budget, full funding of procurement of such unit in that fiscal
			 year;
				(2)cancellation
			 provisions in the contract do not include consideration of recurring
			 manufacturing costs of the contractor associated with the production of
			 unfunded units to be delivered under the contract;
				(3)the contract
			 provides that payments to the contractor under the contract shall not be made
			 in advance of incurred costs on funded units; and
				(4)the contract does
			 not provide for a price adjustment based on a failure to award a follow-on
			 contract.
					
						Funds appropriated in title III of this Act may be
				used for a multiyear procurement contract as follows:
						E–2D Advanced Hawkeye, SSN 774 Virginia class
				submarine, KC–130J, C–130J, HC–130J, MC–130J, AC–130J aircraft, Ground-Based
				Midcourse Defense System Ground-Based Interceptors, and government furnished
				equipment.
				8011.Within the
			 funds appropriated for the operation and maintenance of the Armed Forces, funds
			 are hereby appropriated pursuant to
			 section
			 401 of title 10, United States Code, for humanitarian and civic
			 assistance costs under
			 chapter 20 of title 10,
			 United States Code. Such funds may also be obligated for humanitarian and civic
			 assistance costs incidental to authorized operations and pursuant to authority
			 granted in section 401 of
			 chapter 20 of title 10,
			 United States Code, and these obligations shall be reported as required by
			 section
			 401(d) of title 10, United States Code:
			 Provided, That funds available for operation and maintenance
			 shall be available for providing humanitarian and similar assistance by using
			 Civic Action Teams in the Trust Territories of the Pacific Islands and freely
			 associated states of Micronesia, pursuant to the Compact of Free Association as
			 authorized by Public Law 99–239: Provided
			 further, That upon a determination by the Secretary of the Army that
			 such action is beneficial for graduate medical education programs conducted at
			 Army medical facilities located in Hawaii, the Secretary of the Army may
			 authorize the provision of medical services at such facilities and
			 transportation to such facilities, on a nonreimbursable basis, for civilian
			 patients from American Samoa, the Commonwealth of the Northern Mariana Islands,
			 the Marshall Islands, the Federated States of Micronesia, Palau, and
			 Guam.
			8012.(a)During fiscal year 2014, the civilian
			 personnel of the Department of Defense may not be managed on the basis of any
			 end-strength, and the management of such personnel during that fiscal year
			 shall not be subject to any constraint or limitation (known as an end-strength)
			 on the number of such personnel who may be employed on the last day of such
			 fiscal year.
				(b)The fiscal year
			 2015 budget request for the Department of Defense as well as all justification
			 material and other documentation supporting the fiscal year 2015 Department of
			 Defense budget request shall be prepared and submitted to the Congress as if
			 subsections (a) and (c) of this provision were effective with regard to fiscal
			 year 2015.
				(c)Nothing in this
			 section shall be construed to apply to military (civilian) technicians.
				8013.None of the funds made available by this
			 Act shall be used in any way, directly or indirectly, to influence
			 congressional action on any legislation or appropriation matters pending before
			 the Congress.
			8014.None of the funds appropriated by this Act
			 shall be available for the basic pay and allowances of any member of the Army
			 participating as a full-time student and receiving benefits paid by the
			 Secretary of Veterans Affairs from the Department of Defense Education Benefits
			 Fund when time spent as a full-time student is credited toward completion of a
			 service commitment: Provided, That this section shall not
			 apply to those members who have reenlisted with this option prior to October 1,
			 1987: Provided further, That this section applies only to
			 active components of the Army.
				(transfer of
		  funds)
				8015.Funds appropriated in title III of this Act
			 for the Department of Defense Pilot Mentor-Protege Program may be transferred
			 to any other appropriation contained in this Act solely for the purpose of
			 implementing a Mentor-Protege Program developmental assistance agreement
			 pursuant to section 831 of the National Defense Authorization Act for Fiscal
			 Year 1991 (Public Law 101–510;
			 10 U.S.C.
			 2302 note), as amended, under the authority of this provision
			 or any other transfer authority contained in this Act.
			8016.None of the funds in this Act may be
			 available for the purchase by the Department of Defense (and its departments
			 and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter
			 and under unless the anchor and mooring chain are manufactured in the United
			 States from components which are substantially manufactured in the United
			 States: 
			 Provided, That for the purpose of
			 this section, the term manufactured shall include cutting, heat
			 treating, quality control, testing of chain and welding (including the forging
			 and shot blasting process): 
			 Provided further, That for the
			 purpose of this section substantially all of the components of anchor and
			 mooring chain shall be considered to be produced or manufactured in the United
			 States if the aggregate cost of the components produced or manufactured in the
			 United States exceeds the aggregate cost of the components produced or
			 manufactured outside the United States: 
			 Provided further, That when
			 adequate domestic supplies are not available to meet Department of Defense
			 requirements on a timely basis, the Secretary of the Service responsible for
			 the procurement may waive this restriction on a case-by-case basis by
			 certifying in writing to the Committees on Appropriations that such an
			 acquisition must be made in order to acquire capability for national security
			 purposes.
			8017.None of the funds available to the
			 Department of Defense in the current fiscal year and any fiscal year thereafter
			 may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14
			 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to
			 demilitarize or destroy small arms ammunition or ammunition components that are
			 not otherwise prohibited from commercial sale under Federal law, unless the
			 small arms ammunition or ammunition components are certified by the Secretary
			 of the Army or designee as unserviceable or unsafe for further use.
			8018.No more than $500,000 of the funds
			 appropriated or made available in this Act shall be used during a single fiscal
			 year for any single relocation of an organization, unit, activity or function
			 of the Department of Defense into or within the National Capital Region: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the congressional defense committees that such a relocation is
			 required in the best interest of the Government.
			8019.In addition to the funds provided elsewhere
			 in this Act, $15,000,000 is appropriated only for incentive payments authorized
			 by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
			 Provided, That a prime contractor
			 or a subcontractor at any tier that makes a subcontract award to any
			 subcontractor or supplier as defined in
			 section
			 1544 of title 25, United States Code, or a small business owned
			 and controlled by an individual or individuals defined under
			 section
			 4221(9) of title 25, United States Code, shall be considered a
			 contractor for the purposes of being allowed additional compensation under
			 section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime
			 contract or subcontract amount is over $500,000 and involves the expenditure of
			 funds appropriated by an Act making Appropriations for the Department of
			 Defense with respect to any fiscal year: 
			 Provided further, That
			 notwithstanding section 1906 of title 41, United
			 States Code, this section shall be applicable to any Department of Defense
			 acquisition of supplies or services, including any contract and any subcontract
			 at any tier for acquisition of commercial items produced or manufactured, in
			 whole or in part, by any subcontractor or supplier defined in
			 section
			 1544 of title 25, United States Code, or a small business owned
			 and controlled by an individual or individuals defined under
			 section
			 4221(9) of title 25, United States Code.
			8020.Funds appropriated by this Act for the
			 Defense Media Activity shall not be used for any national or international
			 political or psychological activities.
			8021.During the current fiscal year, the
			 Department of Defense is authorized to incur obligations of not to exceed
			 $350,000,000 for purposes specified in
			 section
			 2350j(c) of title 10, United States Code, in anticipation of
			 receipt of contributions, only from the Government of Kuwait, under that
			 section: Provided, That upon receipt, such contributions from
			 the Government of Kuwait shall be credited to the appropriations or fund which
			 incurred such obligations.
			8022.(a)Of the funds made available in this Act,
			 not less than $39,532,000 shall be available for the Civil Air Patrol
			 Corporation, of which—
					(1)$28,400,000 shall
			 be available from Operation and Maintenance, Air Force to
			 support Civil Air Patrol Corporation operation and maintenance, readiness,
			 counterdrug activities, and drug demand reduction activities involving youth
			 programs;
					(2)$10,200,000 shall
			 be available from Aircraft Procurement, Air Force; and
					(3)$932,000 shall be
			 available from Other Procurement, Air Force for vehicle
			 procurement.
					(b)The Secretary of
			 the Air Force should waive reimbursement for any funds used by the Civil Air
			 Patrol for counter-drug activities in support of Federal, State, and local
			 government agencies.
				8023.(a)None of the funds appropriated in this Act
			 are available to establish a new Department of Defense (department) federally
			 funded research and development center (FFRDC), either as a new entity, or as a
			 separate entity administrated by an organization managing another FFRDC, or as
			 a nonprofit membership corporation consisting of a consortium of other FFRDCs
			 and other nonprofit entities.
				(b)No member of a Board of Directors,
			 Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee,
			 or any similar entity of a defense FFRDC, and no paid consultant to any defense
			 FFRDC, except when acting in a technical advisory capacity, may be compensated
			 for his or her services as a member of such entity, or as a paid consultant by
			 more than one FFRDC in a fiscal year: Provided, That a member
			 of any such entity referred to previously in this subsection shall be allowed
			 travel expenses and per diem as authorized under the Federal Joint Travel
			 Regulations, when engaged in the performance of membership duties.
				(c)Notwithstanding any other provision of law,
			 none of the funds available to the department from any source during fiscal
			 year 2014 may be used by a defense FFRDC, through a fee or other payment
			 mechanism, for construction of new buildings, for payment of cost sharing for
			 projects funded by Government grants, for absorption of contract overruns, or
			 for certain charitable contributions, not to include employee participation in
			 community service and/or development.
				(d)Notwithstanding
			 any other provision of law, of the funds available to the department during
			 fiscal year 2014, not more than 5,750 staff years of technical effort (staff
			 years) may be funded for defense FFRDCs: 
			 Provided, That of the specific
			 amount referred to previously in this subsection, not more than 1,125 staff
			 years may be funded for the defense studies and analysis FFRDCs: 
			 Provided further, That this
			 subsection shall not apply to staff years funded in the National Intelligence
			 Program (NIP) and the Military Intelligence Program (MIP).
				(e)The Secretary of
			 Defense shall, with the submission of the department’s fiscal year 2015 budget
			 request, submit a report presenting the specific amounts of staff years of
			 technical effort to be allocated for each defense FFRDC during that fiscal year
			 and the associated budget estimates.
				(f)Notwithstanding any other provision of this
			 Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by
			 $40,000,000.
				8024.None of the funds appropriated or made
			 available in this Act shall be used to procure carbon, alloy, or armor steel
			 plate for use in any Government-owned facility or property under the control of
			 the Department of Defense which were not melted and rolled in the United States
			 or Canada: 
			 Provided, That these procurement
			 restrictions shall apply to any and all Federal Supply Class 9515, American
			 Society of Testing and Materials (ASTM) or American Iron and Steel Institute
			 (AISI) specifications of carbon, alloy, or armor steel plate: 
			 Provided further, That the
			 Secretary of the military department responsible for the procurement may waive
			 this restriction on a case-by-case basis by certifying in writing to the
			 Committees on Appropriations of the House of Representatives and the Senate
			 that adequate domestic supplies are not available to meet Department of Defense
			 requirements on a timely basis and that such an acquisition must be made in
			 order to acquire capability for national security purposes: 
			 Provided further, That these
			 restrictions shall not apply to contracts which are in being as of the date of
			 the enactment of this Act.
			8025.For the purposes of this Act, the term
			 congressional defense committees means the Armed Services
			 Committee of the House of Representatives, the Armed Services Committee of the
			 Senate, the Subcommittee on Defense of the Committee on Appropriations of the
			 Senate, and the Subcommittee on Defense of the Committee on Appropriations of
			 the House of Representatives.
			8026.During the current fiscal year, the
			 Department of Defense may acquire the modification, depot maintenance and
			 repair of aircraft, vehicles and vessels as well as the production of
			 components and other Defense-related articles, through competition between
			 Department of Defense depot maintenance activities and private firms: 
			 Provided, That the Senior
			 Acquisition Executive of the military department or Defense Agency concerned,
			 with power of delegation, shall certify that successful bids include comparable
			 estimates of all direct and indirect costs for both public and private bids: 
			 Provided further, That Office of
			 Management and Budget Circular A–76 shall not apply to competitions conducted
			 under this section.
			8027.(a)(1)If the Secretary of
			 Defense, after consultation with the United States Trade Representative,
			 determines that a foreign country which is party to an agreement described in
			 paragraph (2) has violated the terms of the agreement by discriminating against
			 certain types of products produced in the United States that are covered by the
			 agreement, the Secretary of Defense shall rescind the Secretary's blanket
			 waiver of the Buy American Act with respect to such types of products produced
			 in that foreign country.
					(2)An agreement referred to in paragraph
			 (1) is any reciprocal defense procurement memorandum of understanding, between
			 the United States and a foreign country pursuant to which the Secretary of
			 Defense has prospectively waived the Buy American Act for certain products in
			 that country.
					(b)The Secretary of
			 Defense shall submit to the Congress a report on the amount of Department of
			 Defense purchases from foreign entities in fiscal year 2014. Such report shall
			 separately indicate the dollar value of items for which the Buy American Act
			 was waived pursuant to any agreement described in subsection (a)(2), the Trade
			 Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any
			 international agreement to which the United States is a party.
				(c)For purposes of
			 this section, the term Buy American Act means
			 chapter 83 of title 41,
			 United States Code.
				8028.During the current fiscal year, amounts
			 contained in the Department of Defense Overseas Military Facility Investment
			 Recovery Account established by section 2921(c)(1) of the National Defense
			 Authorization Act of 1991 (Public Law 101–510;
			 10 U.S.C.
			 2687 note) shall be available until expended for the payments
			 specified by section 2921(c)(2) of that Act.
			8029.(a)Notwithstanding any other provision of law,
			 the Secretary of the Air Force may convey at no cost to the Air Force, without
			 consideration, to Indian tribes located in the States of Nevada, Idaho, North
			 Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable
			 military housing units located at Grand Forks Air Force Base, Malmstrom Air
			 Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot
			 Air Force Base that are excess to the needs of the Air Force.
				(b)The Secretary of the Air Force shall
			 convey, at no cost to the Air Force, military housing units under subsection
			 (a) in accordance with the request for such units that are submitted to the
			 Secretary by the Operation Walking Shield Program on behalf of Indian tribes
			 located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana,
			 Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the
			 condition that the housing units shall be removed within a reasonable period of
			 time, as determined by the Secretary.
				(c)The Operation Walking Shield Program shall
			 resolve any conflicts among requests of Indian tribes for housing units under
			 subsection (a) before submitting requests to the Secretary of the Air Force
			 under subsection (b).
				(d)In this section, the term Indian
			 tribe means any recognized Indian tribe included on the current list
			 published by the Secretary of the Interior under section 104 of the Federally
			 Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792;
			 25 U.S.C.
			 479a–1).
				8030.During the current fiscal year,
			 appropriations which are available to the Department of Defense for operation
			 and maintenance may be used to purchase items having an investment item unit
			 cost of not more than $250,000.
			8031.(a)During the current fiscal year, none of the
			 appropriations or funds available to the Department of Defense Working Capital
			 Funds shall be used for the purchase of an investment item for the purpose of
			 acquiring a new inventory item for sale or anticipated sale during the current
			 fiscal year or a subsequent fiscal year to customers of the Department of
			 Defense Working Capital Funds if such an item would not have been chargeable to
			 the Department of Defense Business Operations Fund during fiscal year 1994 and
			 if the purchase of such an investment item would be chargeable during the
			 current fiscal year to appropriations made to the Department of Defense for
			 procurement.
				(b)The fiscal year 2015 budget request for the
			 Department of Defense, as well as all justification material and other
			 documentation supporting the fiscal year 2015 Department of Defense budget,
			 shall be prepared and submitted to the Congress on the basis that any equipment
			 which was classified as an end item and funded in a procurement appropriation
			 contained in this Act shall be budgeted for in a proposed fiscal year 2015
			 procurement appropriation and not in the supply management business area or any
			 other area or category of the Department of Defense Working Capital
			 Funds.
				8032.None of the funds appropriated by this Act
			 for programs of the Central Intelligence Agency shall remain available for
			 obligation beyond the current fiscal year, except for funds appropriated for
			 the Reserve for Contingencies, which shall remain available until September 30,
			 2015: Provided, That funds appropriated, transferred, or
			 otherwise credited to the Central Intelligence Agency Central Services Working
			 Capital Fund during this or any prior or subsequent fiscal year shall remain
			 available until expended: Provided further, That any funds
			 appropriated or transferred to the Central Intelligence Agency for advanced
			 research and development acquisition, for agent operations, and for covert
			 action programs authorized by the President under section 503 of the National
			 Security Act of 1947 (50 U.S.C. 3093) shall remain
			 available until September 30, 2015.
			8033.Notwithstanding any other provision of law,
			 funds made available in this Act for the Defense Intelligence Agency may be
			 used for the design, development, and deployment of General Defense
			 Intelligence Program intelligence communications and intelligence information
			 systems for the Services, the Unified and Specified Commands, and the component
			 commands.
			8034.Of the funds appropriated to the Department
			 of Defense under the heading Operation and Maintenance,
			 Defense-Wide, not less than $12,000,000 shall be made available only
			 for the mitigation of environmental impacts, including training and technical
			 assistance to tribes, related administrative support, the gathering of
			 information, documenting of environmental damage, and developing a system for
			 prioritization of mitigation and cost to complete estimates for mitigation, on
			 Indian lands resulting from Department of Defense activities.
			8035.(a)None of the funds appropriated in this Act
			 may be expended by an entity of the Department of Defense unless the entity, in
			 expending the funds, complies with the Buy American Act. For purposes of this
			 subsection, the term Buy American Act means
			 chapter 83 of title 41,
			 United States Code.
				(b)If the Secretary
			 of Defense determines that a person has been convicted of intentionally
			 affixing a label bearing a Made in America inscription to any
			 product sold in or shipped to the United States that is not made in America,
			 the Secretary shall determine, in accordance with
			 section
			 2410f of title 10, United States Code, whether the person
			 should be debarred from contracting with the Department of Defense.
				(c)In the case of any
			 equipment or products purchased with appropriations provided under this Act, it
			 is the sense of the Congress that any entity of the Department of Defense, in
			 expending the appropriation, purchase only American-made equipment and
			 products, provided that American-made equipment and products are
			 cost-competitive, quality competitive, and available in a timely
			 fashion.
				8036.None of the funds appropriated by this Act
			 shall be available for a contract for studies, analysis, or consulting services
			 entered into without competition on the basis of an unsolicited proposal unless
			 the head of the activity responsible for the procurement determines—
				(1)as a result of
			 thorough technical evaluation, only one source is found fully qualified to
			 perform the proposed work;
				(2)the purpose of the
			 contract is to explore an unsolicited proposal which offers significant
			 scientific or technological promise, represents the product of original
			 thinking, and was submitted in confidence by one source; or
				(3)the purpose of the
			 contract is to take advantage of unique and significant industrial
			 accomplishment by a specific concern, or to insure that a new product or idea
			 of a specific concern is given financial support: Provided,
			 That this limitation shall not apply to contracts in an amount of less than
			 $25,000, contracts related to improvements of equipment that is in development
			 or production, or contracts as to which a civilian official of the Department
			 of Defense, who has been confirmed by the Senate, determines that the award of
			 such contract is in the interest of the national defense.
				8037.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used—
					(1)to establish a
			 field operating agency; or
					(2)to pay the basic
			 pay of a member of the Armed Forces or civilian employee of the department who
			 is transferred or reassigned from a headquarters activity if the member or
			 employee’s place of duty remains at the location of that headquarters.
					(b)The Secretary of
			 Defense or Secretary of a military department may waive the limitations in
			 subsection (a), on a case-by-case basis, if the Secretary determines, and
			 certifies to the Committees on Appropriations of the House of Representatives
			 and the Senate that the granting of the waiver will reduce the personnel
			 requirements or the financial requirements of the department.
				(c)This section does
			 not apply to—
					(1)field operating
			 agencies funded within the National Intelligence Program;
					(2)an Army field
			 operating agency established to eliminate, mitigate, or counter the effects of
			 improvised explosive devices, and, as determined by the Secretary of the Army,
			 other similar threats; or
					(3)an Army field
			 operating agency established to improve the effectiveness and efficiencies of
			 biometric activities and to integrate common biometric technologies throughout
			 the Department of Defense.
					8038.The Secretary of Defense, notwithstanding
			 any other provision of law, acting through the Office of Economic Adjustment of
			 the Department of Defense, may use funds made available in this Act under the
			 heading Operation and Maintenance, Defense-Wide to make grants
			 and supplement other Federal funds in accordance with the guidance provided in
			 the explanatory statement accompanying this Act.
			8039.(a)None of the funds appropriated by this Act
			 shall be available to convert to contractor performance an activity or function
			 of the Department of Defense that, on or after the date of the enactment of
			 this Act, is performed by Department of Defense civilian employees
			 unless—
					(1)the conversion is
			 based on the result of a public-private competition that includes a most
			 efficient and cost effective organization plan developed by such activity or
			 function;
					(2)the Competitive
			 Sourcing Official determines that, over all performance periods stated in the
			 solicitation of offers for performance of the activity or function, the cost of
			 performance of the activity or function by a contractor would be less costly to
			 the Department of Defense by an amount that equals or exceeds the lesser
			 of—
						(A)10 percent of the
			 most efficient organization’s personnel-related costs for performance of that
			 activity or function by Federal employees; or
						(B)$10,000,000;
			 and
						(3)the contractor
			 does not receive an advantage for a proposal that would reduce costs for the
			 Department of Defense by—
						(A)not making an
			 employer-sponsored health insurance plan available to the workers who are to be
			 employed in the performance of that activity or function under the contract;
			 or
						(B)offering to such
			 workers an employer-sponsored health benefits plan that requires the employer
			 to contribute less towards the premium or subscription share than the amount
			 that is paid by the Department of Defense for health benefits for civilian
			 employees under
			 chapter
			 89 of title 5, United States Code.
						(b)(1)The Department of
			 Defense, without regard to subsection (a) of this section or subsection (a),
			 (b), or (c) of section 2461 of title 10, United
			 States Code, and notwithstanding any administrative regulation, requirement, or
			 policy to the contrary shall have full authority to enter into a contract for
			 the performance of any commercial or industrial type function of the Department
			 of Defense that—
						(A)is included on the procurement list
			 established pursuant to section 2 of the Javits-Wagner-O’Day Act
			 (section
			 8503 of title 41, United States Code);
						(B)is planned to be converted to
			 performance by a qualified nonprofit agency for the blind or by a qualified
			 nonprofit agency for other severely handicapped individuals in accordance with
			 that Act; or
						(C)is planned to be converted to
			 performance by a qualified firm under at least 51 percent ownership by an
			 Indian tribe, as defined in section 4(e) of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b(e)), or a Native
			 Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act
			 (15 U.S.C.
			 637(a)(15)).
						(2)This section shall not apply to depot
			 contracts or contracts for depot maintenance as provided in sections
			 2469
			 and 2474 of title 10, United States
			 Code.
					(c)The conversion of
			 any activity or function of the Department of Defense under the authority
			 provided by this section shall be credited toward any competitive or
			 outsourcing goal, target, or measurement that may be established by statute,
			 regulation, or policy and is deemed to be awarded under the authority of, and
			 in compliance with, subsection (h) of
			 section
			 2304 of title 10, United States Code, for the competition or
			 outsourcing of commercial activities.
				(rescissions)
			8040.Of the funds appropriated in Department of
			 Defense Appropriations Acts, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts:
				
					National Defense Sealift Fund,
				2011/XXXX, $28,000,000;
					National Defense Sealift Fund,
				2012/XXXX, $14,000,000;
					Aircraft Procurement, Navy, 2012/2014,
				$30,000,000;
					Aircraft Procurement, Air Force,
				2012/2014, $443,000,000;
					Missile Procurement, Air Force,
				2012/2014, $10,000,000;
					Aircraft Procurement, Navy, 2013/2015,
				$85,000,000;
					Weapons Procurement, Navy, 2013/2015,
				$5,000,000;
					Shipbuilding and Conversion, Navy, 2013/
				2017: CVN–71, $68,000,000;
					Other Procurement, Navy, 2013/2015,
				$3,553,000;
					Procurement, Marine Corps, 2013/2015,
				$12,650,000;
					Missile Procurement, Air Force,
				2013/2015, $60,000,000;
					Other Procurement, Air Force,
				2013/2015, $38,900,000;
					Procurement, Defense-Wide, 2013/2015,
				$72,776,000;
					Research, Development, Test and Evaluation,
				Army, 2013/2014, $380,861,000;
					Research, Development, Test and Evaluation,
				Navy, 2013/2014, $49,331,000;
					Research, Development, Test and Evaluation, Air
				Force, 2013/2014, $115,000,000;
					Research, Development, Test and Evaluation,
				Defense-Wide, 2013/2014, $213,000,000;
					Ship Modernization Operations and Sustainment
				Fund, 2013/2014, $1,414,500,000.
			8041.None of the
			 funds available in this Act may be used to reduce the authorized positions for
			 military technicians (dual status) of the Army National Guard, Air National
			 Guard, Army Reserve and Air Force Reserve for the purpose of applying any
			 administratively imposed civilian personnel ceiling, freeze, or reduction on
			 military technicians (dual status), unless such reductions are a direct result
			 of a reduction in military force structure.
			8042.None of the funds appropriated or otherwise
			 made available in this Act may be obligated or expended for assistance to the
			 Democratic People's Republic of Korea unless specifically appropriated for that
			 purpose.
			8043.Funds appropriated in this Act for
			 operation and maintenance of the Military Departments, Combatant Commands and
			 Defense Agencies shall be available for reimbursement of pay, allowances and
			 other expenses which would otherwise be incurred against appropriations for the
			 National Guard and Reserve when members of the National Guard and Reserve
			 provide intelligence or counterintelligence support to Combatant Commands,
			 Defense Agencies and Joint Intelligence Activities, including the activities
			 and programs included within the National Intelligence Program and the Military
			 Intelligence Program: Provided, That nothing in this section
			 authorizes deviation from established Reserve and National Guard personnel and
			 training procedures.
			8044.During the current fiscal year, none of the
			 funds appropriated in this Act may be used to reduce the civilian medical and
			 medical support personnel assigned to military treatment facilities below the
			 September 30, 2003, level: 
			 Provided, That the Service
			 Surgeons General may waive this section by certifying to the congressional
			 defense committees that the beneficiary population is declining in some
			 catchment areas and civilian strength reductions may be consistent with
			 responsible resource stewardship and capitation-based budgeting.
			8045.(a)None of the funds available to the
			 Department of Defense for any fiscal year for drug interdiction or counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				(b)None of the funds available to the Central
			 Intelligence Agency for any fiscal year for drug interdiction and counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				8046.None of the funds appropriated by this Act
			 may be used for the procurement of ball and roller bearings other than those
			 produced by a domestic source and of domestic origin: 
			 Provided, That the Secretary of
			 the military department responsible for such procurement may waive this
			 restriction on a case-by-case basis by certifying in writing to the Committees
			 on Appropriations of the House of Representatives and the Senate, that adequate
			 domestic supplies are not available to meet Department of Defense requirements
			 on a timely basis and that such an acquisition must be made in order to acquire
			 capability for national security purposes: 
			 Provided further, That this
			 restriction shall not apply to the purchase of commercial items,
			 as defined by section 4(12) of the Office of Federal Procurement Policy Act,
			 except that the restriction shall apply to ball or roller bearings purchased as
			 end items.
			8047.None of the funds in this Act may be used
			 to purchase any supercomputer which is not manufactured in the United States,
			 unless the Secretary of Defense certifies to the congressional defense
			 committees that such an acquisition must be made in order to acquire capability
			 for national security purposes that is not available from United States
			 manufacturers.
			8048.None of the funds made available in this or
			 any other Act may be used to pay the salary of any officer or employee of the
			 Department of Defense who approves or implements the transfer of administrative
			 responsibilities or budgetary resources of any program, project, or activity
			 financed by this Act to the jurisdiction of another Federal agency not financed
			 by this Act without the express authorization of Congress: 
			 Provided, That this limitation
			 shall not apply to transfers of funds expressly provided for in Defense
			 Appropriations Acts, or provisions of Acts providing supplemental
			 appropriations for the Department of Defense.
			8049.(a)Notwithstanding any other provision of law,
			 none of the funds available to the Department of Defense for the current fiscal
			 year may be obligated or expended to transfer to another nation or an
			 international organization any defense articles or services (other than
			 intelligence services) for use in the activities described in subsection (b)
			 unless the congressional defense committees, the Committee on Foreign Affairs
			 of the House of Representatives, and the Committee on Foreign Relations of the
			 Senate are notified 15 days in advance of such transfer.
				(b)This section
			 applies to—
					(1)any international
			 peacekeeping or peace-enforcement operation under the authority of chapter VI
			 or chapter VII of the United Nations Charter under the authority of a United
			 Nations Security Council resolution; and
					(2)any other
			 international peacekeeping, peace-enforcement, or humanitarian assistance
			 operation.
					(c)A notice under
			 subsection (a) shall include the following:
					(1)A
			 description of the equipment, supplies, or services to be transferred.
					(2)A
			 statement of the value of the equipment, supplies, or services to be
			 transferred.
					(3)In the case of a
			 proposed transfer of equipment or supplies—
						(A)a statement of
			 whether the inventory requirements of all elements of the Armed Forces
			 (including the reserve components) for the type of equipment or supplies to be
			 transferred have been met; and
						(B)a statement of
			 whether the items proposed to be transferred will have to be replaced and, if
			 so, how the President proposes to provide funds for such replacement.
						8050.None of the funds available to the
			 Department of Defense under this Act shall be obligated or expended to pay a
			 contractor under a contract with the Department of Defense for costs of any
			 amount paid by the contractor to an employee when—
				(1)such costs are for
			 a bonus or otherwise in excess of the normal salary paid by the contractor to
			 the employee; and
				(2)such bonus is part
			 of restructuring costs associated with a business combination.
				(including transfer of
		  funds)
			8051.During the current fiscal year, no more
			 than $30,000,000 of appropriations made in this Act under the heading
			 Operation and Maintenance, Defense-Wide may be transferred to
			 appropriations available for the pay of military personnel, to be merged with,
			 and to be available for the same time period as the appropriations to which
			 transferred, to be used in support of such personnel in connection with support
			 and services for eligible organizations and activities outside the Department
			 of Defense pursuant to
			 section
			 2012 of title 10, United States Code.
			8052.During the current fiscal year, in the case
			 of an appropriation account of the Department of Defense for which the period
			 of availability for obligation has expired or which has closed under the
			 provisions of section 1552 of title 31, United
			 States Code, and which has a negative unliquidated or unexpended balance, an
			 obligation or an adjustment of an obligation may be charged to any current
			 appropriation account for the same purpose as the expired or closed account
			 if—
				(1)the obligation
			 would have been properly chargeable (except as to amount) to the expired or
			 closed account before the end of the period of availability or closing of that
			 account;
				(2)the obligation is
			 not otherwise properly chargeable to any current appropriation account of the
			 Department of Defense; and
				(3)in the case of an
			 expired account, the obligation is not chargeable to a current appropriation of
			 the Department of Defense under the provisions of section 1405(b)(8) of the
			 National Defense Authorization Act for Fiscal Year 1991,
			 Public Law
			 101–510, as amended (31 U.S.C. 1551 note): 
			 Provided, That in the case of an
			 expired account, if subsequent review or investigation discloses that there was
			 not in fact a negative unliquidated or unexpended balance in the account, any
			 charge to a current account under the authority of this section shall be
			 reversed and recorded against the expired account: 
			 Provided further, That the total
			 amount charged to a current appropriation under this section may not exceed an
			 amount equal to 1 percent of the total appropriation for that account.
				8053.(a)Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau may permit the use of equipment of the
			 National Guard Distance Learning Project by any person or entity on a
			 space-available, reimbursable basis. The Chief of the National Guard Bureau
			 shall establish the amount of reimbursement for such use on a case-by-case
			 basis.
				(b)Amounts collected under subsection (a)
			 shall be credited to funds available for the National Guard Distance Learning
			 Project and be available to defray the costs associated with the use of
			 equipment of the project under that subsection. Such funds shall be available
			 for such purposes without fiscal year limitation.
				8054.Using funds made available by this Act or
			 any other Act, the Secretary of the Air Force, pursuant to a determination
			 under section
			 2690 of title 10, United States Code, may implement
			 cost-effective agreements for required heating facility modernization in the
			 Kaiserslautern Military Community in the Federal Republic of Germany: 
			 Provided, That in the City of
			 Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will
			 include the use of United States anthracite as the base load energy for
			 municipal district heat to the United States Defense installations: 
			 Provided further, That at
			 Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat
			 may be obtained from private, regional or municipal services, if provisions are
			 included for the consideration of United States coal as an energy
			 source.
			8055.None of the funds appropriated in title IV
			 of this Act may be used to procure end-items for delivery to military forces
			 for operational training, operational use or inventory requirements:
			 Provided, That this restriction does not apply to end-items
			 used in development, prototyping, and test activities preceding and leading to
			 acceptance for operational use: Provided further, That this
			 restriction does not apply to programs funded within the National Intelligence
			 Program: Provided further, That the Secretary of Defense may
			 waive this restriction on a case-by-case basis by certifying in writing to the
			 Committees on Appropriations of the House of Representatives and the Senate
			 that it is in the national security interest to do so.
			8056.(a)The Secretary of Defense
			 may, on a case-by-case basis, waive with respect to a foreign country each
			 limitation on the procurement of defense items from foreign sources provided in
			 law if the Secretary determines that the application of the limitation with
			 respect to that country would invalidate cooperative programs entered into
			 between the Department of Defense and the foreign country, or would invalidate
			 reciprocal trade agreements for the procurement of defense items entered into
			 under section
			 2531 of title 10, United States Code, and the country does not
			 discriminate against the same or similar defense items produced in the United
			 States for that country.
				(b)Subsection (a)
			 applies with respect to—
					(1)contracts and
			 subcontracts entered into on or after the date of the enactment of this Act;
			 and
					(2)options for the
			 procurement of items that are exercised after such date under contracts that
			 are entered into before such date if the option prices are adjusted for any
			 reason other than the application of a waiver granted under subsection
			 (a).
					(c)Subsection (a) does not apply to a
			 limitation regarding construction of public vessels, ball and roller bearings,
			 food, and clothing or textile materials as defined by section 11 (chapters
			 50–65) of the Harmonized Tariff Schedule and products classified under headings
			 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41
			 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and
			 9404.
				8057.(a)None of the funds made available by this
			 Act may be used to support any training program involving a unit of the
			 security forces or police of a foreign country if the Secretary of Defense has
			 received credible information from the Department of State that the unit has
			 committed a gross violation of human rights, unless all necessary corrective
			 steps have been taken.
				(b)The Secretary of Defense, in consultation
			 with the Secretary of State, shall ensure that prior to a decision to conduct
			 any training program referred to in subsection (a), full consideration is given
			 to all credible information available to the Department of State relating to
			 human rights violations by foreign security forces.
				(c)The Secretary of Defense, after
			 consultation with the Secretary of State, may waive the prohibition in
			 subsection (a) if he determines that such waiver is required by extraordinary
			 circumstances.
				(d)Not more than 15 days after the exercise of
			 any waiver under subsection (c), the Secretary of Defense shall submit a report
			 to the congressional defense committees describing the extraordinary
			 circumstances, the purpose and duration of the training program, the United
			 States forces and the foreign security forces involved in the training program,
			 and the information relating to human rights violations that necessitates the
			 waiver.
				8058.None of the funds appropriated or otherwise
			 made available by this or other Department of Defense Appropriations Acts may
			 be obligated or expended for the purpose of performing repairs or maintenance
			 to military family housing units of the Department of Defense, including areas
			 in such military family housing units that may be used for the purpose of
			 conducting official Department of Defense business.
			8059.Notwithstanding any other provision of law,
			 funds appropriated in this Act under the heading Research, Development,
			 Test and Evaluation, Defense-Wide for any new start advanced concept
			 technology demonstration project or joint capability demonstration project may
			 only be obligated 45 days after a report, including a description of the
			 project, the planned acquisition and transition strategy and its estimated
			 annual and total cost, has been provided in writing to the congressional
			 defense committees: Provided, That the Secretary of Defense
			 may waive this restriction on a case-by-case basis by certifying to the
			 congressional defense committees that it is in the national interest to do
			 so.
			8060.The Secretary of Defense shall provide a
			 classified quarterly report beginning 30 days after enactment of this Act, to
			 the House and Senate Appropriations Committees, Subcommittees on Defense on
			 certain matters as directed in the classified annex accompanying this
			 Act.
			8061.During the current fiscal year, none of the
			 funds available to the Department of Defense may be used to provide support to
			 another department or agency of the United States if such department or agency
			 is more than 90 days in arrears in making payment to the Department of Defense
			 for goods or services previously provided to such department or agency on a
			 reimbursable basis: 
			 Provided, That this restriction
			 shall not apply if the department is authorized by law to provide support to
			 such department or agency on a nonreimbursable basis, and is providing the
			 requested support pursuant to such authority: 
			 Provided further, That the
			 Secretary of Defense may waive this restriction on a case-by-case basis by
			 certifying in writing to the Committees on Appropriations of the House of
			 Representatives and the Senate that it is in the national security interest to
			 do so.
			8062.Notwithstanding
			 section
			 12310(b) of title 10, United States Code, a Reserve who is a
			 member of the National Guard serving on full-time National Guard duty under
			 section
			 502(f) of title 32, United States Code, may perform duties in
			 support of the ground-based elements of the National Ballistic Missile Defense
			 System.
			8063.None of the funds provided in this Act may
			 be used to transfer to any nongovernmental entity ammunition held by the
			 Department of Defense that has a center-fire cartridge and a United States
			 military nomenclature designation of armor penetrator,
			 armor piercing (AP), armor piercing incendiary
			 (API), or armor-piercing incendiary tracer (API–T),
			 except to an entity performing demilitarization services for the Department of
			 Defense under a contract that requires the entity to demonstrate to the
			 satisfaction of the Department of Defense that armor piercing projectiles are
			 either: (1) rendered incapable of reuse by the demilitarization process; or (2)
			 used to manufacture ammunition pursuant to a contract with the Department of
			 Defense or the manufacture of ammunition for export pursuant to a License for
			 Permanent Export of Unclassified Military Articles issued by the Department of
			 State.
			8064.Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau, or his designee, may waive payment of
			 all or part of the consideration that otherwise would be required under
			 section
			 2667 of title 10, United States Code, in the case of a lease of
			 personal property for a period not in excess of 1 year to any organization
			 specified in section
			 508(d) of title 32, United States Code, or any other youth,
			 social, or fraternal nonprofit organization as may be approved by the Chief of
			 the National Guard Bureau, or his designee, on a case-by-case basis.
			8065.None of the funds appropriated by this Act
			 shall be used for the support of any nonappropriated funds activity of the
			 Department of Defense that procures malt beverages and wine with
			 nonappropriated funds for resale (including such alcoholic beverages sold by
			 the drink) on a military installation located in the United States unless such
			 malt beverages and wine are procured within that State, or in the case of the
			 District of Columbia, within the District of Columbia, in which the military
			 installation is located: 
			 Provided, That in a case in which
			 the military installation is located in more than one State, purchases may be
			 made in any State in which the installation is located: 
			 Provided further, That such local
			 procurement requirements for malt beverages and wine shall apply to all
			 alcoholic beverages only for military installations in States which are not
			 contiguous with another State: 
			 Provided further, That alcoholic
			 beverages other than wine and malt beverages, in contiguous States and the
			 District of Columbia shall be procured from the most competitive source, price
			 and other factors considered.
				(including transfer of
		  funds)
				8066.Of the amounts appropriated in this Act
			 under the heading Operation and Maintenance, Army, $108,725,800
			 shall remain available until expended: Provided, That
			 notwithstanding any other provision of law, the Secretary of Defense is
			 authorized to transfer such funds to other activities of the Federal
			 Government: Provided further, That the Secretary of Defense is
			 authorized to enter into and carry out contracts for the acquisition of real
			 property, construction, personal services, and operations related to projects
			 carrying out the purposes of this section: Provided further,
			 That contracts entered into under the authority of this section may provide for
			 such indemnification as the Secretary determines to be necessary:
			 Provided further, That projects authorized by this section
			 shall comply with applicable Federal, State, and local law to the maximum
			 extent consistent with the national security, as determined by the Secretary of
			 Defense.
			8067.Section 8106 of the Department of Defense
			 Appropriations Act, 1997 (titles I through VIII of the matter under subsection
			 101(b) of Public Law 104–208; 110 Stat.
			 3009–111; 10 U.S.C.
			 113 note) shall continue in effect to apply to disbursements
			 that are made by the Department of Defense in fiscal year 2014.
				(including transfer of
		  funds)
				8068.During the current fiscal year, not to
			 exceed $200,000,000 from funds available under Operation and
			 Maintenance, Defense-Wide may be transferred to the Department of State
			 Global Security Contingency Fund: 
			 Provided, That this transfer
			 authority is in addition to any other transfer authority available to the
			 Department of Defense: 
			 Provided further, That the
			 Secretary of Defense shall, not fewer than 30 days prior to making transfers to
			 the Department of State Global Security Contingency Fund, notify
			 the congressional defense committees in writing with the source of funds and a
			 detailed justification, execution plan, and timeline for each proposed
			 project.
			8069.In addition to amounts provided elsewhere
			 in this Act, $4,000,000 (increased by $16,000,000) is hereby appropriated to
			 the Department of Defense, to remain available for obligation until expended:
			 Provided, That notwithstanding any other provision of law,
			 that upon the determination of the Secretary of Defense that it shall serve the
			 national interest, these funds shall be available only for a grant to the
			 Fisher House Foundation, Inc., only for the construction and furnishing of
			 additional Fisher Houses to meet the needs of military family members when
			 confronted with the illness or hospitalization of an eligible military
			 beneficiary.
				(including transfer of
		  funds)
				8070.Of the amounts appropriated in this Act
			 under the headings Procurement, Defense-Wide and
			 Research, Development, Test and Evaluation, Defense-Wide,
			 $489,091,000 (increased by $15,000,000) shall be for the Israeli Cooperative
			 Programs: Provided, That of this amount, $220,309,000
			 (increased by $15,000,000) shall be for the Secretary of Defense to provide to
			 the Government of Israel for the procurement of the Iron Dome defense system to
			 counter short-range rocket threats; $149,712,000 shall be for the Short Range
			 Ballistic Missile Defense (SRBMD) program, including cruise missile defense
			 research and development under the SRBMD program, of which $15,000,000 shall be
			 for production activities of SRBMD missiles in the United States and in Israel
			 to meet Israel's defense requirements consistent with each nation's laws,
			 regulations, and procedures; $74,707,000 shall be available for an upper-tier
			 component to the Israeli Missile Defense Architecture, and $44,363,000 shall be
			 available for the Arrow System Improvement Program including development of a
			 long range, ground and airborne, detection suite: Provided
			 further, That funds made available under this provision for production
			 of missiles and missile components may be transferred to appropriations
			 available for the procurement of weapons and equipment, to be merged with and
			 to be available for the same time period and the same purposes as the
			 appropriation to which transferred: Provided further, That the
			 transfer authority provided under this provision is in addition to any other
			 transfer authority provided in this Act.
			8071.(a)None of the funds available to the
			 Department of Defense may be obligated to modify command and control
			 relationships to give Fleet Forces Command operational and administrative
			 control of United States Navy forces assigned to the Pacific fleet.
				(b)None of the funds
			 available to the Department of Defense may be obligated to modify command and
			 control relationships to give United States Transportation Command operational
			 and administrative control of C–130 and KC–135 forces assigned to the Pacific
			 and European Air Force Commands.
				(c)The command and
			 control relationships in subsections (a) and (b) which existed on March 13,
			 2011, shall remain in force unless changes are specifically authorized in a
			 subsequent Act.
				(d)This subsection
			 does not apply to administrative control of Navy Air and Missile Defense
			 Command.
				(including transfer of
		  funds)
			8072.Of the amounts appropriated in this Act
			 under the heading Shipbuilding and Conversion, Navy,
			 $625,800,000 shall be available until September 30, 2014, to fund prior year
			 shipbuilding cost increases: 
			 Provided, That upon enactment of
			 this Act, the Secretary of the Navy shall transfer funds to the following
			 appropriations in the amounts specified: 
			 Provided further, That the
			 amounts transferred shall be merged with and be available for the same purposes
			 as the appropriations to which transferred to:
				(1)Under the heading
			 Shipbuilding and Conversion, Navy, 2007/2014: LHA Replacement
			 Program $37,700,000; and
				(2)Under the heading
			 Shipbuilding and Conversion, Navy, 2008/2014: Carrier
			 Replacement Program $588,100,000.
				8073.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence activities are
			 deemed to be specifically authorized by the Congress for purposes of section
			 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year
			 2014 until the enactment of the Intelligence Authorization Act for Fiscal Year
			 2014.
			8074.None of the funds provided in this Act
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that creates or initiates a new program, project, or activity unless such
			 program, project, or activity must be undertaken immediately in the interest of
			 national security and only after written prior notification to the
			 congressional defense committees.
			8075.The budget of the President for fiscal year
			 2015 submitted to the Congress pursuant to
			 section
			 1105 of title 31, United States Code, shall include separate
			 budget justification documents for costs of United States Armed Forces’
			 participation in contingency operations for the Military Personnel accounts,
			 the Operation and Maintenance accounts, and the Procurement accounts: 
			 Provided, That these documents
			 shall include a description of the funding requested for each contingency
			 operation, for each military service, to include all Active and Reserve
			 components, and for each appropriations account: 
			 Provided further, That these
			 documents shall include estimated costs for each element of expense or object
			 class, a reconciliation of increases and decreases for each contingency
			 operation, and programmatic data including, but not limited to, troop strength
			 for each Active and Reserve component, and estimates of the major weapons
			 systems deployed in support of each contingency: 
			 Provided further, That these
			 documents shall include budget exhibits OP–5 and OP–32 (as defined in the
			 Department of Defense Financial Management Regulation) for all contingency
			 operations for the budget year and the two preceding fiscal years.
			8076.None of the funds in this Act may be used
			 for research, development, test, evaluation, procurement, or deployment of
			 nuclear armed interceptors of a missile defense system.
			8077.In addition to the amounts appropriated or
			 otherwise made available elsewhere in this Act, $44,000,000 is hereby
			 appropriated to the Department of Defense: 
			 Provided, That upon the
			 determination of the Secretary of Defense that it shall serve the national
			 interest, he shall make grants in the amounts specified as follows: $20,000,000
			 to the United Service Organizations and $24,000,000 to the Red Cross.
			8078.None of the funds appropriated or made
			 available in this Act shall be used to reduce or disestablish the operation of
			 the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such
			 action would reduce the WC–130 Weather Reconnaissance mission below the levels
			 funded in this Act: 
			 Provided, That the Air Force
			 shall allow the 53rd Weather Reconnaissance Squadron to perform other missions
			 in support of national defense requirements during the non-hurricane
			 season.
			8079.None of the funds provided in this Act
			 shall be available for integration of foreign intelligence information unless
			 the information has been lawfully collected and processed during the conduct of
			 authorized foreign intelligence activities: 
			 Provided, That information
			 pertaining to United States persons shall only be handled in accordance with
			 protections provided in the Fourth Amendment of the United States Constitution
			 as implemented through Executive Order No. 12333.
			8080.(a)At the time members of reserve components
			 of the Armed Forces are called or ordered to active duty under
			 section
			 12302(a) of title 10, United States Code, each member shall be
			 notified in writing of the expected period during which the member will be
			 mobilized.
				(b)The Secretary of
			 Defense may waive the requirements of subsection (a) in any case in which the
			 Secretary determines that it is necessary to do so to respond to a national
			 security emergency or to meet dire operational requirements of the Armed
			 Forces.
				(including transfer of
		  funds)
			8081.The Secretary of Defense may transfer funds
			 from any available Department of the Navy appropriation to any available Navy
			 ship construction appropriation for the purpose of liquidating necessary
			 changes resulting from inflation, market fluctuations, or rate adjustments for
			 any ship construction program appropriated in law: 
			 Provided, That the Secretary may
			 transfer not to exceed $100,000,000 under the authority provided by this
			 section: 
			 Provided further, That the
			 Secretary may not transfer any funds until 30 days after the proposed transfer
			 has been reported to the Committees on Appropriations of the House of
			 Representatives and the Senate, unless a response from the Committees is
			 received sooner: 
			 Provided further, That any funds
			 transferred pursuant to this section shall retain the same period of
			 availability as when originally appropriated: 
			 Provided further, That the
			 transfer authority provided by this section is in addition to any other
			 transfer authority provided elsewhere in this Act.
			8082.For purposes of
			 section
			 7108 of title 41, United States Code, any subdivision of
			 appropriations made under the heading Shipbuilding and Conversion,
			 Navy that is not closed at the time reimbursement is made shall be
			 available to reimburse the Judgment Fund and shall be considered for the same
			 purposes as any subdivision under the heading Shipbuilding and
			 Conversion, Navy appropriations in the current fiscal year or any prior
			 fiscal year.
			8083.(a)None of the funds appropriated by this Act
			 may be used to transfer research and development, acquisition, or other program
			 authority relating to current tactical unmanned aerial vehicles (TUAVs) from
			 the Army.
				(b)The Army shall
			 retain responsibility for and operational control of the MQ–1C Gray Eagle
			 Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in
			 matters relating to the employment of unmanned aerial vehicles.
				8084.Up to $15,000,000 of the funds appropriated
			 under the heading Operation and Maintenance, Navy may be made
			 available for the Asia Pacific Regional Initiative Program for the purpose of
			 enabling the Pacific Command to execute Theater Security Cooperation activities
			 such as humanitarian assistance, and payment of incremental and personnel costs
			 of training and exercising with foreign security forces: 
			 Provided, That funds made
			 available for this purpose may be used, notwithstanding any other funding
			 authorities for humanitarian assistance, security assistance or combined
			 exercise expenses: 
			 Provided further, That funds may
			 not be obligated to provide assistance to any foreign country that is otherwise
			 prohibited from receiving such type of assistance under any other provision of
			 law.
			8085.None of the funds appropriated by this Act
			 for programs of the Office of the Director of National Intelligence shall
			 remain available for obligation beyond the current fiscal year, except for
			 funds appropriated for research and technology, which shall remain available
			 until September 30, 2015.
			8086.For purposes of
			 section
			 1553(b) of title 31, United States Code, any subdivision of
			 appropriations made in this Act under the heading Shipbuilding and
			 Conversion, Navy shall be considered to be for the same purpose as any
			 subdivision under the heading Shipbuilding and Conversion, Navy
			 appropriations in any prior fiscal year, and the 1 percent limitation shall
			 apply to the total amount of the appropriation.
			8087.(a)Not later than 60 days after the date of
			 enactment of this Act, the Director of National Intelligence shall submit a
			 report to the congressional intelligence committees to establish the baseline
			 for application of reprogramming and transfer authorities for fiscal year 2014:
			 
			 Provided, That the report shall
			 include—
					(1)a
			 table for each appropriation with a separate column to display the President’s
			 budget request, adjustments made by Congress, adjustments due to enacted
			 rescissions, if appropriate, and the fiscal year enacted level;
					(2)a
			 delineation in the table for each appropriation by Expenditure Center and
			 project; and
					(3)an identification
			 of items of special congressional interest.
					(b)None of the funds
			 provided for the National Intelligence Program in this Act shall be available
			 for reprogramming or transfer until the report identified in subsection (a) is
			 submitted to the congressional intelligence committees, unless the Director of
			 National Intelligence certifies in writing to the congressional intelligence
			 committees that such reprogramming or transfer is necessary as an emergency
			 requirement.
				(including transfer of
		  funds)
			8088.Of the funds appropriated in the
			 Intelligence Community Management Account for the Program Manager for the
			 Information Sharing Environment, $20,000,000 is available for transfer by the
			 Director of National Intelligence to other departments and agencies for
			 purposes of Government-wide information sharing activities:
			 Provided, That funds transferred under this provision are to
			 be merged with and available for the same purposes and time period as the
			 appropriation to which transferred: Provided further, That the
			 Office of Management and Budget must approve any transfers made under this
			 provision.
			8089.(a)None of the funds provided for the National
			 Intelligence Program in this or any prior appropriations Act shall be available
			 for obligation or expenditure through a reprogramming or transfer of funds in
			 accordance with section 102A(d) of the National Security Act of 1947
			 (50 U.S.C.
			 3024(d)) that—
					(1)creates a new start effort;
					(2)terminates a program with
			 appropriated funding of $10,000,000 or more;
					(3)transfers funding into or out of
			 the National Intelligence Program; or
					(4)transfers funding between
			 appropriations,
					unless the
			 congressional intelligence committees are notified 30 days in advance of such
			 reprogramming of funds; this notification period may be reduced for urgent
			 national security requirements.(b)None of the funds
			 provided for the National Intelligence Program in this or any prior
			 appropriations Act shall be available for obligation or expenditure through a
			 reprogramming or transfer of funds in accordance with section 102A(d) of the
			 National Security Act of 1947 (50 U.S.C. 3024(d)) that results in
			 a cumulative increase or decrease of the levels specified in the classified
			 annex accompanying this Act unless the congressional intelligence committees
			 are notified 30 days in advance of such reprogramming of funds; this
			 notification period may be reduced for urgent national security
			 requirements.
				8090.The Director of National Intelligence shall
			 submit to Congress each year, at or about the time that the President’s budget
			 is submitted to Congress that year under
			 section
			 1105(a) of title 31, United States Code, a future-years
			 intelligence program (including associated annexes) reflecting the estimated
			 expenditures and proposed appropriations included in that budget. Any such
			 future-years intelligence program shall cover the fiscal year with respect to
			 which the budget is submitted and at least the four succeeding fiscal
			 years.
			8091.For the purposes of this Act, the term
			 congressional intelligence committees means the Permanent Select
			 Committee on Intelligence of the House of Representatives, the Select Committee
			 on Intelligence of the Senate, the Subcommittee on Defense of the Committee on
			 Appropriations of the House of Representatives, and the Subcommittee on Defense
			 of the Committee on Appropriations of the Senate.
			8092.The Department of Defense shall continue to
			 report incremental contingency operations costs for Operation Enduring Freedom,
			 or any other named operations in the United States Central Command area of
			 operation on a monthly basis in the Cost of War Execution Report as prescribed
			 in the Department of Defense Financial Management Regulation Department of
			 Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency
			 Operations, Annex 1, dated September 2005.
				(including transfer of
		  funds)
				8093.During the current fiscal year, not to
			 exceed $11,000,000 from each of the appropriations made in title II of this Act
			 for Operation and Maintenance, Army, Operation and
			 Maintenance, Navy, and Operation and Maintenance, Air
			 Force may be transferred by the military department concerned to its
			 central fund established for Fisher Houses and Suites pursuant to
			 section
			 2493(d) of title 10, United States Code.
				(including transfer of
		  funds)
				8094.Funds
			 appropriated by this Act may be available for the purpose of making remittances
			 and transfers to the Defense Acquisition Workforce Development Fund in
			 accordance with the requirements of
			 section
			 1705 of title 10, United States Code.
			8095.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 website of that agency any report required to be submitted by the Congress in
			 this or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
				(b)Subsection (a)
			 shall not apply to a report if—
					(1)the public posting
			 of the report compromises national security; or
					(2)the report
			 contains proprietary information.
					(c)The head of the
			 agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no less
			 than 45 days.
				8096.(a)None of the funds
			 appropriated or otherwise made available by this Act may be expended for any
			 Federal contract for an amount in excess of $1,000,000, unless the contractor
			 agrees not to—
					(1)enter into any
			 agreement with any of its employees or independent contractors that requires,
			 as a condition of employment, that the employee or independent contractor agree
			 to resolve through arbitration any claim under title VII of the Civil Rights
			 Act of 1964 or any tort related to or arising out of sexual assault or
			 harassment, including assault and battery, intentional infliction of emotional
			 distress, false imprisonment, or negligent hiring, supervision, or retention;
			 or
					(2)take any action to
			 enforce any provision of an existing agreement with an employee or independent
			 contractor that mandates that the employee or independent contractor resolve
			 through arbitration any claim under title VII of the Civil Rights Act of 1964
			 or any tort related to or arising out of sexual assault or harassment,
			 including assault and battery, intentional infliction of emotional distress,
			 false imprisonment, or negligent hiring, supervision, or retention.
					(b)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract unless the
			 contractor certifies that it requires each covered subcontractor to agree not
			 to enter into, and not to take any action to enforce any provision of, any
			 agreement as described in paragraphs (1) and (2) of subsection (a), with
			 respect to any employee or independent contractor performing work related to
			 such subcontract. For purposes of this subsection, a covered
			 subcontractor is an entity that has a subcontract in excess of
			 $1,000,000 on a contract subject to subsection (a).
				(c)The prohibitions in this section do not
			 apply with respect to a contractor's or subcontractor's agreements with
			 employees or independent contractors that may not be enforced in a court of the
			 United States.
				(d)The Secretary of Defense may waive the
			 application of subsection (a) or (b) to a particular contractor or
			 subcontractor for the purposes of a particular contract or subcontract if the
			 Secretary or the Deputy Secretary personally determines that the waiver is
			 necessary to avoid harm to national security interests of the United States,
			 and that the term of the contract or subcontract is not longer than necessary
			 to avoid such harm. The determination shall set forth with specificity the
			 grounds for the waiver and for the contract or subcontract term selected, and
			 shall state any alternatives considered in lieu of a waiver and the reasons
			 each such alternative would not avoid harm to national security interests of
			 the United States. The Secretary of Defense shall transmit to Congress, and
			 simultaneously make public, any determination under this subsection not less
			 than 15 business days before the contract or subcontract addressed in the
			 determination may be awarded.
				8097.None of the funds made available under this
			 Act may be distributed to the Association of Community Organizations for Reform
			 Now (ACORN) or its subsidiaries.
				(including transfer of
		  funds)
				8098.From within the funds appropriated for
			 operation and maintenance for the Defense Health Program in this Act, up to
			 $143,087,000, shall be available for transfer to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in
			 accordance with the provisions of section 1704 of the National Defense
			 Authorization Act for Fiscal Year 2010,
			 Public Law
			 111–84: Provided, That for purposes of section
			 1704(b), the facility operations funded are operations of the integrated
			 Captain James A. Lovell Federal Health Care Center, consisting of the North
			 Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and
			 supporting facilities designated as a combined Federal medical facility as
			 described by section 706 of
			 Public Law
			 110–417: Provided further, That additional
			 funds may be transferred from funds appropriated for operation and maintenance
			 for the Defense Health Program to the Joint Department of Defense-Department of
			 Veterans Affairs Medical Facility Demonstration Fund upon written notification
			 by the Secretary of Defense to the Committees on Appropriations of the House of
			 Representatives and the Senate.
			8099.The Office of the Director of National
			 Intelligence shall not employ more Senior Executive employees than are
			 specified in the classified annex.
			8100.None of the funds appropriated or otherwise
			 made available by this Act may be obligated or expended to pay a retired
			 general or flag officer to serve as a senior mentor advising the Department of
			 Defense unless such retired officer files a Standard Form 278 (or successor
			 form concerning public financial disclosure under part 2634 of title 5, Code of
			 Federal Regulations) to the Office of Government Ethics.
			8101.Appropriations available to the Department
			 of Defense may be used for the purchase of heavy and light armored vehicles for
			 the physical security of personnel or for force protection purposes up to a
			 limit of $250,000 per vehicle, notwithstanding price or other limitations
			 applicable to the purchase of passenger carrying vehicles.
			8102.Of the amounts appropriated for
			 Operation and Maintenance, Defense-Wide the following amounts
			 shall be available to the Secretary of Defense, for the following authorized
			 purposes, notwithstanding any other provision of law, acting through the Office
			 of Economic Adjustment of the Department of Defense, to make grants, concluded
			 cooperative agreements, and supplement other Federal funds, to remain available
			 until expended, to support critical existing and enduring military installation
			 and missions on Guam, as well as any potential Department of Defense growth:
			 (1) $133,700,000 for addressing the need for civilian water and wastewater
			 improvements, and (2) $12,868,000 for construction of a regional public health
			 laboratory: Provided, That the Secretary of Defense shall, not
			 fewer than 15 days prior to obligating funds for either of the forgoing
			 purposes, notify the congressional defense committees in writing of the details
			 of any such obligation.
			8103.None of the funds made available by this
			 Act may be used by the Secretary of Defense to take beneficial occupancy of
			 more than 2,500 parking spaces (other than handicap-reserved spaces) to be
			 provided by the BRAC 133 project: 
			 Provided, That this limitation
			 may be waived in part if: (1) the Secretary of Defense certifies to Congress
			 that levels of service at existing intersections in the vicinity of the project
			 have not experienced failing levels of service as defined by the Transportation
			 Research Board Highway Capacity Manual over a consecutive 90-day period; (2)
			 the Department of Defense and the Virginia Department of Transportation agree
			 on the number of additional parking spaces that may be made available to
			 employees of the facility subject to continued 90-day traffic monitoring; and
			 (3) the Secretary of Defense notifies the congressional defense committees in
			 writing at least 14 days prior to exercising this waiver of the number of
			 additional parking spaces to be made available.
			8104.The Secretary of Defense shall report
			 quarterly the numbers of civilian personnel end strength by appropriation
			 account for each and every appropriation account used to finance Federal
			 civilian personnel salaries to the congressional defense committees within 15
			 days after the end of each fiscal quarter.
			8105.(a)None of the funds made available in this or
			 any other Act may be used to study alternatives, plan, prepare, or otherwise
			 take any action to—
					(1)separate the budget, accounts, or
			 disbursement system for the National Intelligence Program from the budget,
			 accounts, or disbursement system for the Department of Defense; or
					(2)consolidate the
			 budget, accounts, or disbursement system for the National Intelligence Program
			 within the budget, accounts, or disbursement system for the Department of
			 Defense.
					(b)The activities
			 prohibited under subsection (a) include—
					(1)the study,
			 planning, preparation, or submission of a budget request that modifies the
			 appropriations account structures as in effect on the date of the enactment of
			 this Act for any Department of Defense account containing funds for the
			 National Intelligence Program;
					(2)the establishment
			 of a new appropriations account for part or all of the National Intelligence
			 Program;
					(3)the study or
			 implementation of a funds disbursement system for the Office of the Director of
			 National Intelligence; and
					(4)any other action
			 to study, prepare, or submit a budget request to Congress that includes any
			 modifications prohibited by this section.
					(c)In this
			 section:
					(1)The term
			 account includes an appropriations account.
					(2)The term
			 disbursement system includes any system with accounting, cost
			 accrual, fund distribution, or disbursement functions.
					(3)The term
			 National Intelligence Program has the meaning given the term in
			 section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
					(including transfer of
		  funds)
			8106.Upon a determination by the Director of
			 National Intelligence that such action is necessary and in the national
			 interest, the Director may, with the approval of the Office of Management and
			 Budget, transfer not to exceed $2,000,000,000 of the funds made available in
			 this Act for the National Intelligence Program: 
			 Provided, That such authority to
			 transfer may not be used unless for higher priority items, based on unforeseen
			 intelligence requirements, than those for which originally appropriated and in
			 no case where the item for which funds are requested has been denied by the
			 Congress: 
			 Provided further, That a request
			 for multiple reprogrammings of funds using authority provided in this section
			 shall be made prior to June 30, 2014.
			8107.None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to transfer, release, or
			 assist in the transfer or release to or within the United States, its
			 territories, or possessions Khalid Sheikh Mohammed or any other detainee
			 who—
				(1)is not a United
			 States citizen or a member of the Armed Forces of the United States; and
				(2)is or was held on
			 or after June 24, 2009, at the United States Naval Station, Guantánamo Bay,
			 Cuba, by the Department of Defense.
				8108.(a)(1)Except as provided in paragraph (2) and
			 subsection (d), none of the funds appropriated or otherwise made available in
			 this or any other Act may be used to transfer any individual detained at
			 Guantánamo to the custody or control of the individual’s country of origin, any
			 other foreign country, or any other foreign entity unless the Secretary of
			 Defense submits to Congress the certification described in subsection (b) not
			 later than 30 days before the transfer of the individual.
					(2)Paragraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantánamo to
			 effectuate an order affecting the disposition of the individual that is issued
			 by a court or competent tribunal of the United States having lawful
			 jurisdiction (which the Secretary shall notify Congress of promptly after
			 issuance).
					(b)A certification
			 described in this subsection is a written certification made by the Secretary
			 of Defense, with the concurrence of the Secretary of State, and in consultation
			 with the Director of National Intelligence, that—
					(1)the government of the foreign country or
			 the recognized leadership of the foreign entity to which the individual
			 detained at Guantánamo is to be transferred—
						(A)is not a
			 designated state sponsor of terrorism or a designated foreign terrorist
			 organization;
						(B)maintains control
			 over each detention facility in which the individual is to be detained if the
			 individual is to be housed in a detention facility;
						(C)is not, as of the
			 date of the certification, facing a threat that is likely to substantially
			 affect its ability to exercise control over the individual;
						(D)has taken or
			 agreed to take effective actions to ensure that the individual cannot take
			 action to threaten the United States, its citizens, or its allies in the
			 future;
						(E)has taken or
			 agreed to take such actions as the Secretary of Defense determines are
			 necessary to ensure that the individual cannot engage or re-engage in any
			 terrorist activity; and
						(F)has agreed to
			 share with the United States any information that—
							(i)is
			 related to the individual or any associates of the individual; and
							(ii)could affect the
			 security of the United States, its citizens, or its allies; and
							(2)includes an
			 assessment, in classified or unclassified form, of the capacity, willingness,
			 and past practices (if applicable) of the foreign country or entity in relation
			 to the Secretary’s certifications.
					(c)(1)Except as provided in paragraph (2) and
			 subsection (d), none of the funds appropriated or otherwise made available in
			 this or any other Act may be used to transfer any individual detained at
			 Guantánamo to the custody or control of the individual’s country of origin, any
			 other foreign country, or any other foreign entity if there is a confirmed case
			 of any individual who was detained at United States Naval Station, Guantánamo
			 Bay, Cuba, at any time after September 11, 2001, who was transferred to such
			 foreign country or entity and subsequently engaged in any terrorist
			 activity.
					(2)Paragraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantánamo to
			 effectuate an order affecting the disposition of the individual that is issued
			 by a court or competent tribunal of the United States having lawful
			 jurisdiction (which the Secretary shall notify Congress of promptly after
			 issuance).
					(d)(1)The Secretary of Defense
			 may waive the applicability to a detainee transfer of a certification
			 requirement specified in subparagraph (D) or (E) of subsection (b)(1) or the
			 prohibition in subsection (c), if the Secretary certifies the rest of the
			 criteria required by subsection (b) for transfers prohibited by (c) and, with
			 the concurrence of the Secretary of State and in consultation with the Director
			 of National Intelligence, determines that—
						(A)alternative actions will be taken to
			 address the underlying purpose of the requirement or requirements to be
			 waived;
						(B)in the case of a waiver of
			 subparagraph (D) or (E) of subsection (b)(1), it is not possible to certify
			 that the risks addressed in the paragraph to be waived have been completely
			 eliminated, but the actions to be taken under subparagraph (A) will
			 substantially mitigate such risks with regard to the individual to be
			 transferred;
						(C)in the case of a waiver of subsection
			 (c), the Secretary has considered any confirmed case in which an individual who
			 was transferred to the country subsequently engaged in terrorist activity, and
			 the actions to be taken under subparagraph (A) will substantially mitigate the
			 risk of recidivism with regard to the individual to be transferred; and
						(D)the transfer is in the national
			 security interests of the United States.
						(2)Whenever the Secretary makes a
			 determination under paragraph (1), the Secretary shall submit to the
			 appropriate committees of Congress, not later than 30 days before the transfer
			 of the individual concerned, the following:
						(A)A copy of the determination and the
			 waiver concerned.
						(B)A statement of the basis for the
			 determination, including—
							(i)an explanation why the transfer is
			 in the national security interests of the United States; and
							(ii)in the case of a waiver of
			 subparagraph (D) or (E) of subsection (b)(1), an explanation why it is not
			 possible to certify that the risks addressed in the paragraph to be waived have
			 been completely eliminated.
							(C)A summary of the alternative actions
			 to be taken to address the underlying purpose of, and to mitigate the risks
			 addressed in, the paragraph or subsection to be waived.
						(D)The assessment required by subsection
			 (b)(2).
						(e)In assessing the risk that an individual
			 detained at Guantánamo will engage in terrorist activity or other actions that
			 could affect the security of the United States if released for the purpose of
			 making a certification under subsection (b) or a waiver under subsection (d),
			 the Secretary of Defense may give favorable consideration to any such
			 individual—
					(1)who has
			 substantially cooperated with United States intelligence and law enforcement
			 authorities, pursuant to a pre-trial agreement, while in the custody of or
			 under the effective control of the Department of Defense; and
					(2)for whom agreements and effective
			 mechanisms are in place, to the extent relevant and necessary, to provide for
			 continued cooperation with United States intelligence and law enforcement
			 authorities.
					(f)In this
			 section:
					(1)The term
			 appropriate committees of Congress means—
						(A)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
						(B)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
						(2)The term individual detained at
			 Guantánamo means any individual located at United States Naval Station,
			 Guantánamo Bay, Cuba, as of October 1, 2009, who—
						(A)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
						(B)is—
							(i)in
			 the custody or under the control of the Department of Defense; or
							(ii)otherwise under detention at United States
			 Naval Station, Guantánamo Bay, Cuba.
							(3)The term
			 foreign terrorist organization means any organization so
			 designated by the Secretary of State under section 219 of the Immigration and
			 Nationality Act (8
			 U.S.C. 1189).
					8109.(a)None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to construct, acquire, or
			 modify any facility in the United States, its territories, or possessions to
			 house any individual described in subsection (c) for the purposes of detention
			 or imprisonment in the custody or under the effective control of the Department
			 of Defense.
				(b)The prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantánamo Bay, Cuba.
				(c)An individual described in this subsection
			 is any individual who, as of June 24, 2009, is located at United States Naval
			 Station, Guantánamo Bay, Cuba, and who—
					(1)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
					(2)is—
						(A)in the custody or
			 under the effective control of the Department of Defense; or
						(B)otherwise under detention at United States
			 Naval Station, Guantánamo Bay, Cuba.
						8110.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that any unpaid Federal tax liability has been
			 assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless the agency has considered suspension or debarment of the corporation and
			 made a determination that this further action is not necessary to protect the
			 interests of the Government.
			8111.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted of a felony criminal violation
			 under any Federal law within the preceding 24 months, where the awarding agency
			 is aware of the conviction, unless the agency has considered suspension or
			 debarment of the corporation and made a determination that this further action
			 is not necessary to protect the interests of the Government.
			8112.None of the funds made available by this
			 Act may be used in contravention of section
			 1590
			 or 1591 of title 18, United States
			 Code, or in contravention of the requirements of section 106(g) or (h) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g) or (h)).
			8113.None of the
			 funds made available by this Act for International Military education and
			 training, foreign military financing, excess defense article, assistance under
			 section 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law
			 109–163; 119 Stat. 3456), issuance for direct commercial sales
			 of military equipment, or peacekeeping operations for the countries of Chad,
			 Yemen, Somalia, Sudan, the Democratic Republic of the Congo, and Burma may be
			 used to support any military training or operation that include child soldiers,
			 as defined by the Child Soldiers Prevention Act of 2008 (Public Law
			 110–457;
			 22 U.S.C.
			 2370c–1), and except if such assistance is otherwise permitted
			 under section 404 of the Child Soldiers Prevention Act of 2008.
			8114.None of the
			 funds made available by this Act may be used in contravention of the War Powers
			 Resolution (50
			 U.S.C. 1541 et seq.).
			8115.The Secretary
			 of the Air Force shall obligate and expend funds previously appropriated for
			 the procurement of RQ–4B Global Hawk aircraft for the purposes for which such
			 funds were originally appropriated.
			8116.The total
			 amount available in the Act for pay for civilian personnel of the Department of
			 Defense for fiscal year 2014 shall be the amount otherwise appropriated or made
			 available by this Act for such pay reduced by $437,000,000.
			8117.None of the
			 funds made available by this Act may be used by the Department of Defense or
			 any other Federal agency to lease or purchase new light duty vehicles, for any
			 executive fleet, or for an agency's fleet inventory, except in accordance with
			 Presidential Memorandum-Federal Fleet Performance, dated May 24, 2011.
			8118.None of the
			 funds made available by this Act may be used to enter into a contract with any
			 person or other entity listed in the Excluded Parties List System (EPLS)/System
			 for Award Management (SAM) as having been convicted of fraud against the
			 Federal Government.
			8119.(a)LimitationNone
			 of the funds made available by this Act for the Department of Defense may be
			 used for the purchase of any equipment from Rosoboronexport until the Secretary
			 of Defense certifies in writing to the congressional defense committees that,
			 to the best of the Secretary’s knowledge—
					(1)Rosoboronexport is
			 cooperating fully with the Defense Contract Audit Agency;
					(2)Rosoboronexport
			 has not delivered S–300 advanced anti-aircraft missiles to Syria; and
					(3)no new contracts
			 have been signed between the Bashar al Assad regime in Syria and
			 Rosoboronexport since January 1, 2013.
					(b)National
			 security waiver
					(1)In
			 generalThe Secretary of Defense may waive the limitation in
			 subsection (a) if the Secretary certifies that the waiver in order to purchase
			 equipment from Rosoboronexport is in national security interest of the United
			 States.
					(2)ReportIf
			 the Secretary waives the limitation in subsection (a) pursuant to paragraph
			 (1), the Secretary shall submit to the congressional defense committees, not
			 later than 30 days before purchasing equipment from Rosoboronexport pursuant to
			 the waiver, a report on the waiver. The report shall be submitted in classified
			 or unclassified form, at the election of the Secretary. The report shall
			 include the following:
						(A)An explanation why
			 it is in the national security interest of the United States to purchase
			 equipment from Rosoboronexport.
						(B)An explanation why
			 comparable equipment cannot be purchased from another corporation.
						(C)An assessment of
			 the cooperation of Rosoboronexport with the Defense Contract Audit
			 Agency.
						(D)An assessment of
			 whether and how many S–300 advanced anti-aircraft missiles have been delivered
			 to the Assad regime by Rosoboronexport.
						(E)A list of the
			 contracts that Rosoboronexport has signed with the Assad regime since January
			 1, 2013.
						(c)Requirement for
			 competitively bid contractsThe Secretary of Defense shall award any
			 contract that will use United States funds for the procurement of helicopters
			 for the Afghan Security Forces using competitive procedures based on
			 requirements developed by the Secretary of Defense.
				8120.Section 8159(c) of the Department of
			 Defense Appropriations Act, 2002 (division A of
			 Public Law
			 107–117,
			 10 U.S.C.
			 2401a note) is amended by striking paragraph (7).
			8121.None of the funds made available in this
			 Act may be used for the purchase or manufacture of a flag of the United States
			 unless such flags are treated as covered items under
			 section
			 2533a(b) of title 10, United States Code.
				(including transfer of
		  funds)
				8122.In addition to amounts appropriated or
			 otherwise made available elsewhere in this Act, $25,000,000 is hereby
			 appropriated to the Department of Defense and made available for transfer to
			 the Army, Air Force, Navy, and Marine Corps, for purposes of implementation of
			 a Sexual Assault Special Victims Program: Provided, That funds
			 transferred under this provision are to be merged with and available for the
			 same purposes and time period as the appropriation to which transferred:
			 Provided further, That the transfer authority provided under
			 this heading is in addition to any other transfer authority provided elsewhere
			 in this Act.
			8123.None of the funds made available by this
			 Act may be used in contravention of the amendments made to the Uniform Code of
			 Military Justice in subtitle D of title V of the National Defense Authorization
			 Act for Fiscal Year 2014 regarding the discharge or dismissal of a member of
			 the Armed Forces convicted of certain sex-related offenses, the required trial
			 of such offenses by general courts-martial, and the limitations imposed on
			 convening authority discretion regarding court-martial findings and
			 sentence.
			8124.None of the funds appropriated in this, or
			 any other Act, may be obligated or expended by the United States Government for
			 the direct personal benefit of the President of Afghanistan.
			8125.None of the funds made available by this
			 Act may be used to eliminate or reduce funding for a program, project or
			 activity as proposed in the President’s budget request for fiscal year 2015
			 until such proposed change is subsequently enacted in an appropriation Act, or
			 unless such change is made pursuant to the reprogramming or transfer provisions
			 of this Act.
				(including transfer of
		  funds)
				8126.In addition to amounts provided elsewhere
			 in this Act for pay for military personnel, including Reserve and National
			 Guard personnel, $580,000,000 is hereby appropriated to the Department of
			 Defense and made available for transfer only to military personnel
			 accounts.
			IXOverseas deployments and other
			 activities
			Military
		  Personnel
			Military Personnel,
		  ArmyFor an additional amount
		  for Military Personnel, Army, $6,703,006,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Military Personnel,
		  NavyFor an additional amount
		  for Military Personnel, Navy, $558,344,000: 
		  Provided, That such amount is designated by the Congress for Overseas
		  Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Military Personnel, Marine
		  CorpsFor an additional amount
		  for Military Personnel, Marine Corps, $1,019,322,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Military Personnel, Air
		  ForceFor an additional amount
		  for Military Personnel, Air Force, $867,087,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Reserve Personnel,
		  ArmyFor an additional amount
		  for Reserve Personnel, Army, $40,952,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Reserve Personnel,
		  NavyFor an additional amount
		  for Reserve Personnel, Navy, $20,238,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Reserve Personnel, Marine
		  CorpsFor an additional amount
		  for Reserve Personnel, Marine Corps, $15,134,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Reserve Personnel, Air
		  ForceFor an additional amount
		  for Reserve Personnel, Air Force, $20,432,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			National Guard Personnel,
		  ArmyFor an additional amount
		  for National Guard Personnel, Army, $393,364,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			National Guard Personnel, Air
		  ForceFor an additional amount
		  for National Guard Personnel, Air Force, $6,919,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Operation
		  and Maintenance
			Operation and Maintenance,
		  ArmyFor an additional amount
		  for Operation and Maintenance, Army, $30,929,633,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			(including
		  transfer of funds)
			Operation and Maintenance,
		  NavyFor an additional amount
		  for Operation and Maintenance, Navy, $6,255,993,000, of which up
		  to $227,033,000 may be transferred to the Coast Guard Operating
		  Expenses account notwithstanding
		  section
		  2215 of title 10, United States Code:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Operation and Maintenance,
		  Marine CorpsFor an additional
		  amount for Operation and Maintenance, Marine Corps,
		  $2,669,815,000: Provided, That such amount is designated by
		  the Congress for Overseas Contingency Operations/Global War on Terrorism
		  pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
			Operation and Maintenance, Air
		  ForceFor an additional amount
		  for Operation and Maintenance, Air Force, $10,605,224,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Operation and Maintenance,
		  Defense-WideFor an additional
		  amount for Operation and Maintenance, Defense-Wide,
		  $6,240,437,000 (increased by $5,000,000) (reduced by $5,000,000) (increased by
		  $5,000,000) (increased by $1,000,000,000): Provided, That of
		  the funds provided under this heading, not to exceed $1,500,000,000, to remain
		  available until September 30, 2015, shall be for payments to reimburse key
		  cooperating nations for logistical, military, and other support, including
		  access, provided to United States military operations in support of Operation
		  Enduring Freedom, and post-operation Iraq border security related to the
		  activities of the Office of Security Cooperation in Iraq, notwithstanding any
		  other provision of law: Provided further, That such
		  reimbursement payments may be made in such amounts as the Secretary of Defense,
		  with the concurrence of the Secretary of State, and in consultation with the
		  Director of the Office of Management and Budget, may determine, in his
		  discretion, based on documentation determined by the Secretary of Defense to
		  adequately account for the support provided, and such determination is final
		  and conclusive upon the accounting officers of the United States, and 15 days
		  following notification to the appropriate congressional committees:
		  Provided further, That the requirement under this heading to
		  provide notification to the appropriate congressional committees shall not
		  apply with respect to a reimbursement for access based on an international
		  agreement: Provided further, That these funds may be used for
		  the purpose of providing specialized training and procuring supplies and
		  specialized equipment and providing such supplies and loaning such equipment on
		  a non-reimbursable basis to coalition forces supporting United States military
		  operations in Afghanistan, and 15 days following notification to the
		  appropriate congressional committees: Provided further, That
		  the Secretary of Defense shall provide quarterly reports to the congressional
		  defense committees on the use of funds provided in this paragraph:
		  Provided further, That of the funds provided under this
		  heading, $35,000,000 shall be made available for support for foreign forces
		  participating in operations to counter the Lord’s Resistance Army efforts:
		  Provided further, That such amount in this section is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Army
		  ReserveFor an additional
		  amount for Operation and Maintenance, Army Reserve, $42,935,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Operation and Maintenance, Navy
		  ReserveFor an additional
		  amount for Operation and Maintenance, Navy Reserve, $55,700,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Operation and Maintenance,
		  Marine Corps ReserveFor an
		  additional amount for Operation and Maintenance, Marine Corps
		  Reserve, $12,534,000: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Air
		  Force ReserveFor an
		  additional amount for Operation and Maintenance, Air Force
		  Reserve, $32,849,000: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Army
		  National GuardFor an
		  additional amount for Operation and Maintenance, Army National
		  Guard, $199,371,000: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Air
		  National GuardFor an
		  additional amount for Operation and Maintenance, Air National
		  Guard, $22,200,000: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Overseas Contingency Operations
		  Transfer Fund
			(including transfer of
		  funds)
			In addition to amounts provided elsewhere in
		  this Act, there is appropriated $1,073,800,000 for the Overseas
		  Contingency Operations Transfer Fund for expenses directly relating to
		  overseas contingency operations by United States military forces, to be
		  available until expended: Provided, That of the funds made
		  available in this section, the Secretary of Defense may transfer these funds
		  only to military personnel accounts, operation and maintenance accounts,
		  procurement accounts, and working capital fund accounts: Provided
		  further, That the funds made available in this paragraph may only be
		  used for programs, projects, or activities categorized as Overseas Contingency
		  Operations in the fiscal year 2014 budget request for the Department of Defense
		  and the justification material and other documentation supporting such request:
		   Provided further, That the funds transferred shall be merged
		  with and shall be available for the same purposes and for the same time period,
		  as the appropriation to which transferred: Provided further,
		  That the Secretary shall notify the congressional defense committees 15 days
		  prior to such transfer: Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority available to the Department of Defense: Provided
		  further, That upon a determination that all or part of the funds
		  transferred from this appropriation are not necessary for the purposes provided
		  herein, such amounts may be transferred back to this appropriation and shall be
		  available for the same purposes and for the same time period as originally
		  appropriated: Provided further, That such amount is designated
		  by the Congress for Overseas Contingency Operations/Global War on Terrorism
		  pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
			Afghanistan Infrastructure
		  Fund
			(including transfer of
		  funds)For the
		  Afghanistan Infrastructure Fund, $279,000,000 (reduced by
		  $79,000,000) (reduced by $139,000,000), to remain available until September 30,
		  2015: Provided, That such funds shall be available to the
		  Secretary of Defense for infrastructure projects in Afghanistan,
		  notwithstanding any other provision of law, which shall be undertaken by the
		  Secretary of State, unless the Secretary of State and the Secretary of Defense
		  jointly decide that a specific project will be undertaken by the Department of
		  Defense: Provided further, That the infrastructure referred to
		  in the preceding proviso is in support of the counterinsurgency strategy, which
		  may require funding for facility and infrastructure projects, including, but
		  not limited to, water, power, and transportation projects and related
		  maintenance and sustainment costs: Provided further, That the
		  authority to undertake such infrastructure projects is in addition to any other
		  authority to provide assistance to foreign nations: Provided
		  further, That any projects funded under this heading shall be jointly
		  formulated and concurred in by the Secretary of State and Secretary of Defense:
		  Provided further, That funds may be transferred to the
		  Department of State for purposes of undertaking projects, which funds shall be
		  considered to be economic assistance under the Foreign Assistance Act of 1961
		  for purposes of making available the administrative authorities contained in
		  that Act: Provided further, That the transfer authority in the
		  preceding proviso is in addition to any other authority available to the
		  Department of Defense to transfer funds: Provided further,
		  That any unexpended funds transferred to the Secretary of State under this
		  authority shall be returned to the Afghanistan Infrastructure Fund if the
		  Secretary of State, in coordination with the Secretary of Defense, determines
		  that the project cannot be implemented for any reason, or that the project no
		  longer supports the counterinsurgency strategy in Afghanistan: Provided
		  further, That any funds returned to the Secretary of Defense under the
		  previous proviso shall be available for use under this appropriation and shall
		  be treated in the same manner as funds not transferred to the Secretary of
		  State: Provided further, That contributions of funds for the
		  purposes provided herein to the Secretary of State in accordance with section
		  635(d) of the Foreign Assistance Act from any person, foreign government, or
		  international organization may be credited to this Fund, to remain available
		  until expended, and used for such purposes: Provided further,
		  That the Secretary of Defense shall, not fewer than 15 days prior to making
		  transfers to or from, or obligations from the Fund, notify the appropriate
		  committees of Congress in writing of the details of any such transfer:
		  Provided further, That the appropriate committees of
		  Congress are the Committees on Armed Services, Foreign Relations, and
		  Appropriations of the Senate and the Committees on Armed Services, Foreign
		  Affairs, and Appropriations of the House of Representatives: Provided
		  further, That such amount is designated by the Congress for Overseas
		  Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Afghanistan Security Forces
		  Fund
			(including
		  transfer of funds)For the
		  Afghanistan Security Forces Fund, $7,726,720,000 (reduced by
		  $38,000,000) (reduced by $19,000,000) (reduced by $27,500,000) (reduced by
		  $60,000,000) (reduced by $553,800,000) (reduced by $2,600,000,000), to remain
		  available until September 30, 2015: Provided, That such funds
		  shall be available to the Secretary of Defense, notwithstanding any other
		  provision of law, for the purpose of allowing the Commander, Combined Security
		  Transition Command—Afghanistan, or the Secretary's designee, to provide
		  assistance, with the concurrence of the Secretary of State, to the security
		  forces of Afghanistan, including the provision of equipment, supplies,
		  services, training, facility and infrastructure repair, renovation, and
		  construction, and funding: Provided further, That the
		  authority to provide assistance under this heading is in addition to any other
		  authority to provide assistance to foreign nations: Provided
		  further, That contributions of funds for the purposes provided herein
		  from any person, foreign government, or international organization may be
		  credited to this Fund, to remain available until expended, and used for such
		  purposes: Provided further, That the Secretary of Defense
		  shall notify the congressional defense committees in writing upon the receipt
		  and upon the obligation of any contribution, delineating the sources and
		  amounts of the funds received and the specific use of such contributions:
		  Provided further, That the Secretary of Defense shall, not
		  fewer than 15 days prior to obligating from this appropriation account, notify
		  the congressional defense committees in writing of the details of any such
		  obligations: Provided further, That the Secretary of Defense
		  shall notify the congressional defense committees of any proposed new projects
		  or transfer of funds between budget sub-activity groups in excess of
		  $20,000,000: Provided further, That the United States may
		  accept equipment procured using funds provided under this heading in this or
		  prior Acts that was transferred to the security forces of Afghanistan and
		  returned by such forces to the United States: Provided
		  further, That the equipment described in the previous proviso, as well
		  as equipment not yet transferred to the security forces of Afghanistan when
		  determined by the Commander, Combined Security Transition Command-Afghanistan,
		  or the Secretary's designee, to no longer be required for transfer to such
		  forces, may be treated as stocks of the Department of Defense upon written
		  notification to the congressional defense committees: Provided
		  further, That of the funds provided under this heading, not less than
		  $47,300,000 shall be for recruitment and retention of women in the Afghanistan
		  National Security Forces: Provided further, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement
			Aircraft Procurement,
		  ArmyFor an additional amount
		  for Aircraft Procurement, Army, $771,788,000, to remain
		  available until September 30, 2016: Provided, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Missile Procurement,
		  ArmyFor an additional amount
		  for Missile Procurement, Army, $154,532,000, to remain available
		  until September 30, 2016: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement of Weapons and
		  Tracked Combat Vehicles, ArmyFor an additional amount for
		  Procurement of Weapons and Tracked Combat Vehicles, Army,
		  $15,422,000, to remain available until September 30, 2015:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Procurement of Ammunition,
		  ArmyFor an additional amount
		  for Procurement of Ammunition, Army, $190,382,000, to remain
		  available until September 30, 2016: Provided, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Other Procurement,
		  ArmyFor an additional amount
		  for Other Procurement, Army, $909,825,000, to remain available
		  until September 30, 2016: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Aircraft Procurement,
		  NavyFor an additional amount
		  for Aircraft Procurement, Navy, $240,696,000, to remain
		  available until September 30, 2016: Provided, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Weapons Procurement,
		  NavyFor an additional amount
		  for Weapons Procurement, Navy, $86,500,000, to remain available
		  until September 30, 2016: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement of Ammunition, Navy
		  and Marine CorpsFor an
		  additional amount for Procurement of Ammunition, Navy and Marine
		  Corps, $169,362,000, to remain available until September 30, 2016:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Other Procurement,
		  NavyFor an additional amount
		  for Other Procurement, Navy, $17,968,000, to remain available
		  until September 30, 2016: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement, Marine
		  CorpsFor an additional amount
		  for Procurement, Marine Corps, $125,984,000, to remain available
		  until September 30, 2016: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Aircraft Procurement, Air
		  ForceFor an additional amount
		  for Aircraft Procurement, Air Force, $188,868,000, to remain
		  available until September 30, 2016: Provided, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Missile Procurement, Air
		  ForceFor an additional amount
		  for Missile Procurement, Air Force, $24,200,000, to remain
		  available until September 30, 2016: Provided, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement of Ammunition, Air
		  ForceFor an additional amount
		  for Procurement of Ammunition, Air Force, $137,826,000, to
		  remain available until September 30, 2016: Provided, That such
		  amount is designated by the Congress for Overseas Contingency Operations/Global
		  War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget
		  and Emergency Deficit Control Act of 1985.
			Other Procurement, Air
		  ForceFor an additional amount
		  for Other Procurement, Air Force, $2,524,846,000, to remain
		  available until September 30, 2016: Provided, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement,
		  Defense-WideFor an additional
		  amount for Procurement, Defense-Wide, $128,947,000, to remain
		  available until September 30, 2016: Provided, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			National Guard and Reserve
		  Equipment
			For procurement of aircraft, missiles,
		  tracked combat vehicles, ammunition, other weapons and other procurement for
		  the reserve components of the Armed Forces, $1,500,000,000, to remain available
		  for obligation until September 30, 2016: Provided, That the
		  Chiefs of National Guard and Reserve components shall, not later than 30 days
		  after the enactment of this Act, individually submit to the congressional
		  defense committees the modernization priority assessment for their respective
		  National Guard or Reserve component: Provided further, That
		  such amount is designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Research,
		  Development, Test, and Evaluation
			Research, Development, Test and
		  Evaluation, ArmyFor an
		  additional amount for Research, Development, Test and Evaluation,
		  Army, $7,000,000, to remain available until September 30, 2015:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Research, Development, Test and
		  Evaluation, NavyFor an
		  additional amount for Research, Development, Test and Evaluation,
		  Navy, $34,426,000, to remain available until September 30, 2015:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Research, Development, Test and
		  Evaluation, Air ForceFor an
		  additional amount for Research, Development, Test and Evaluation, Air
		  Force, $9,000,000, to remain available until September 30, 2015:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Research, Development, Test and
		  Evaluation, Defense-WideFor
		  an additional amount for Research, Development, Test and Evaluation,
		  Defense-Wide, $66,208,000, to remain available until September 30,
		  2015: Provided, That such amount is designated by the Congress
		  for Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Revolving
		  and Management Funds
			Defense Working Capital
		  FundsFor an additional amount
		  for Defense Working Capital Funds, $264,910,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Other
		  Department of Defense Programs
			Defense Health
		  ProgramFor an additional
		  amount for Defense Health Program, $904,201,000 (increased by
		  $10,000,000) (increased by $5,000,000) (increased by $14,000,000), which shall
		  be for operation and maintenance: Provided, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Drug Interdiction and
		  Counter-Drug Activities, DefenseFor an additional amount for Drug
		  Interdiction and Counter-Drug Activities, Defense, $376,305,000, to
		  remain available until September 30, 2015: Provided, That such
		  amount is designated by the Congress for Overseas Contingency Operations/Global
		  War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget
		  and Emergency Deficit Control Act of 1985.
			Joint Improvised Explosive
		  Device Defeat Fund
			(including transfer of
		  funds)For the Joint
		  Improvised Explosive Device Defeat Fund, $1,000,000,000, to remain
		  available until September 30, 2016: Provided, That such funds
		  shall be available to the Secretary of Defense, notwithstanding any other
		  provision of law, for the purpose of allowing the Director of the Joint
		  Improvised Explosive Device Defeat Organization to investigate, develop and
		  provide equipment, supplies, services, training, facilities, personnel and
		  funds to assist United States forces in the defeat of improvised explosive
		  devices: Provided further, That the Secretary of Defense may
		  transfer funds provided herein to appropriations for military personnel;
		  operation and maintenance; procurement; research, development, test and
		  evaluation; and defense working capital funds to accomplish the purpose
		  provided herein: Provided further, That this transfer
		  authority is in addition to any other transfer authority available to the
		  Department of Defense: Provided further, That the Secretary of
		  Defense shall, not fewer than 15 days prior to making transfers from this
		  appropriation, notify the congressional defense committees in writing of the
		  details of any such transfer: Provided further, That such
		  amount is designated by the Congress for Overseas Contingency Operations/Global
		  War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget
		  and Emergency Deficit Control Act of 1985.
			Office of the Inspector
		  GeneralFor an additional
		  amount for the Office of the Inspector General, $10,766,000:
		  Provided, That such amount is designated by the Congress for
		  Overseas Contingency Operations/Global War on Terrorism pursuant to section
		  251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
			GENERAL
		  PROVISIONS—THIS TITLE
			9001.Notwithstanding any other provision of law,
			 funds made available in this title are in addition to amounts appropriated or
			 otherwise made available for the Department of Defense for fiscal year
			 2014.
				(including transfer of
		  funds)
				9002.Upon the determination of the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may, with the approval of the Office of Management and Budget, transfer up to
			 $4,000,000,000 between the appropriations or funds made available to the
			 Department of Defense in this title: Provided, That the
			 Secretary shall notify the Congress promptly of each transfer made pursuant to
			 the authority in this section: Provided further, That the
			 authority provided in this section is in addition to any other transfer
			 authority available to the Department of Defense and is subject to the same
			 terms and conditions as the authority provided in the Department of Defense
			 Appropriations Act, 2014.
			9003.Supervision and administration costs and
			 costs for design during construction associated with a construction project
			 funded with appropriations available for operation and maintenance,
			 Afghanistan Infrastructure Fund, or the Afghanistan
			 Security Forces Fund provided in this Act and executed in direct
			 support of overseas contingency operations in Afghanistan, may be obligated at
			 the time a construction contract is awarded: Provided, That
			 for the purpose of this section, supervision and administration costs and costs
			 for design during construction include all in-house Government costs.
			9004.From funds made available in this title,
			 the Secretary of Defense may purchase for use by military and civilian
			 employees of the Department of Defense in the United States Central Command
			 area of responsibility: (1) passenger motor vehicles up to a limit of $75,000
			 per vehicle; and (2) heavy and light armored vehicles for the physical security
			 of personnel or for force protection purposes up to a limit of $250,000 per
			 vehicle, notwithstanding price or other limitations applicable to the purchase
			 of passenger carrying vehicles.
			9005.Not to exceed $60,000,000 of the amount
			 appropriated by this Act under the heading Operation and Maintenance,
			 Army may be used, notwithstanding any other provision of law, to fund
			 the Commander's Emergency Response Program (CERP), for the purpose of enabling
			 military commanders in Afghanistan to respond to urgent, small-scale,
			 humanitarian relief and reconstruction requirements within their areas of
			 responsibility: Provided, That each project (including any
			 ancillary or related elements in connection with such project) executed under
			 this authority shall not exceed $20,000,000: Provided further,
			 That not later than 45 days after the end of each fiscal year quarter, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report regarding the source of funds and the allocation and use of funds during
			 that quarter that were made available pursuant to the authority provided in
			 this section or under any other provision of law for the purposes described
			 herein: Provided further, That, not later than 30 days after
			 the end of each month, the Army shall submit to the congressional defense
			 committees monthly commitment, obligation, and expenditure data for the
			 Commander's Emergency Response Program in Afghanistan: Provided
			 further, That not less than 15 days before making funds available
			 pursuant to the authority provided in this section or under any other provision
			 of law for the purposes described herein for a project with a total anticipated
			 cost for completion of $5,000,000 or more, the Secretary shall submit to the
			 congressional defense committees a written notice containing each of the
			 following:
				(1)The location,
			 nature and purpose of the proposed project, including how the project is
			 intended to advance the military campaign plan for the country in which it is
			 to be carried out.
				(2)The budget,
			 implementation timeline with milestones, and completion date for the proposed
			 project, including any other CERP funding that has been or is anticipated to be
			 contributed to the completion of the project.
				(3)A plan for the
			 sustainment of the proposed project, including the agreement with either the
			 host nation, a non-Department of Defense agency of the United States Government
			 or a third-party contributor to finance the sustainment of the activities and
			 maintenance of any equipment or facilities to be provided through the proposed
			 project.
				9006.Funds available to the Department of
			 Defense for operation and maintenance may be used, notwithstanding any other
			 provision of law, to provide supplies, services, transportation, including
			 airlift and sealift, and other logistical support to coalition forces
			 supporting military and stability operations in Afghanistan:
			 Provided, That the Secretary of Defense shall provide
			 quarterly reports to the congressional defense committees regarding support
			 provided under this section.
			9007.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be obligated or expended by the
			 United States Government for a purpose as follows:
				(1)To establish any
			 military installation or base for the purpose of providing for the permanent
			 stationing of United States Armed Forces in Iraq.
				(2)To exercise United
			 States control over any oil resource of Iraq.
				(3)To establish any
			 military installation or base for the purpose of providing for the permanent
			 stationing of United States Armed Forces in Afghanistan.
				9008.None of the funds made available in this
			 Act may be used in contravention of the following laws enacted or regulations
			 promulgated to implement the United Nations Convention Against Torture and
			 Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on
			 December 10, 1984):
				(1)Section 2340A of
			 title 18, United States Code.
				(2)Section 2242 of
			 the Foreign Affairs Reform and Restructuring Act of 1998 (division G of
			 Public Law
			 105–277; 112 Stat. 2681–822;
			 8 U.S.C.
			 1231 note) and regulations prescribed thereto, including
			 regulations under part 208 of title 8, Code of Federal Regulations, and part 95
			 of title 22, Code of Federal Regulations.
				(3)Sections 1002 and
			 1003 of the Department of Defense, Emergency Supplemental Appropriations to
			 Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006
			 (Public Law
			 109–148).
				9009.None of the funds provided for the
			 Afghanistan Security Forces Fund (ASFF) may be obligated prior
			 to the approval of a financial and activity plan by the Afghanistan Resources
			 Oversight Council (AROC) of the Department of Defense:
			 Provided, That the AROC must approve the requirement and
			 acquisition plan for any service requirements in excess of $50,000,000 annually
			 and any non-standard equipment requirements in excess of $100,000,000 using
			 ASFF: Provided further, That the AROC must approve all
			 projects and the execution plan under the Afghanistan Infrastructure
			 Fund (AIF) and any project in excess of $5,000,000 from the Commanders
			 Emergency Response Program (CERP): Provided further, That the
			 Department of Defense must certify to the congressional defense committees that
			 the AROC has convened and approved a process for ensuring compliance with the
			 requirements in the preceding provisos and accompanying report language for the
			 ASFF, AIF, and CERP.
			9010.Funds made available in this title to the
			 Department of Defense for operation and maintenance may be used to purchase
			 items having an investment unit cost of not more than $250,000:
			 Provided, That, upon determination by the Secretary of Defense
			 that such action is necessary to meet the operational requirements of a
			 Commander of a Combatant Command engaged in contingency operations overseas,
			 such funds may be used to purchase items having an investment item unit cost of
			 not more than $500,000.
			9011.Notwithstanding any other provision of law,
			 up to $63,800,000 of funds made available in this title under the heading
			 Operation and Maintenance, Army may be obligated and expended
			 for purposes of the Task Force for Business and Stability Operations, subject
			 to the direction and control of the Secretary of Defense, with concurrence of
			 the Secretary of State, to carry out strategic business and economic assistance
			 activities in Afghanistan in support of Operation Enduring Freedom:
			 Provided, That not less than 15 days before making funds
			 available pursuant to the authority provided in this section for any project
			 with a total anticipated cost of $5,000,000 or more, the Secretary shall submit
			 to the congressional defense committees a written notice containing a detailed
			 justification and timeline for each proposed project.
			9012.From funds made available to the Department
			 of Defense by this Act under the heading Operation and Maintenance, Air
			 Force up to $209,000,000 may be used by the Secretary of Defense,
			 notwithstanding any other provision of law, to support United States Government
			 transition activities in Iraq by funding the operations and activities of the
			 Office of Security Cooperation in Iraq and security assistance teams, including
			 life support, transportation and personal security, and facilities renovation
			 and construction, and site closeout activities prior to returning sites to the
			 Government of Iraq: Provided, That to the extent authorized
			 under the National Defense Authorization Act for Fiscal Year 2014, the
			 operations and activities that may be carried out by the Office of Security
			 Cooperation in Iraq may, with the concurrence of the Secretary of State,
			 include non-operational training activities in support of Iraqi Ministry of
			 Defense and Counter Terrorism Service personnel in an institutional environment
			 to address capability gaps, integrate processes relating to intelligence, air
			 sovereignty, combined arms, logistics and maintenance, and to manage and
			 integrate defense-related institutions: Provided further, That
			 not later than 30 days following the enactment of this Act, the Secretary of
			 Defense and the Secretary of State shall submit to the congressional defense
			 committees a plan for transitioning any such training activities that they
			 determine are needed after the end of fiscal year 2013, to existing or new
			 contracts for the sale of defense articles or defense services consistent with
			 the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.):
			 Provided further, That not less than 15 days before making
			 funds available pursuant to the authority provided in this section, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 written notification containing a detailed justification and timeline for the
			 operations and activities of the Office of Security Cooperation in Iraq at each
			 site where such operations and activities will be conducted during fiscal year
			 2013.
				(rescissions)
				9013.Of the funds
			 appropriated in Department of Defense Appropriations Acts, the following funds
			 are hereby rescinded from the following account in the specified amount:
			 Provided, That such amount is designated by the Congress for
			 Overseas Contingency Operations/Global War on Terrorism pursuant to section
			 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
			 1985:
				
					General Provisions, 2009/XXXX,
				$46,022,000.
			9014.(a)None of the funds
			 appropriated or otherwise made available by this Act under the heading
			 Operation and Maintenance, Defense-Wide for payments under
			 section 1233 of
			 Public Law
			 110–181 for reimbursement to the Government of Pakistan may be
			 made available unless the Secretary of Defense, in coordination with the
			 Secretary of State, certifies to the Committees on Appropriations that the
			 Government of Pakistan is—
					(1)cooperating with
			 the United States in counterterrorism efforts against the Haqqani Network, the
			 Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other
			 domestic and foreign terrorist organizations, including taking steps to end
			 support for such groups and prevent them from basing and operating in Pakistan
			 and carrying out cross border attacks into neighboring countries;
					(2)not supporting
			 terrorist activities against United States or coalition forces in Afghanistan,
			 and Pakistan's military and intelligence agencies are not intervening
			 extra-judicially into political and judicial processes in Pakistan;
					(3)dismantling
			 improvised explosive device (IED) networks and interdicting precursor chemicals
			 used in the manufacture of IEDs;
					(4)preventing the
			 proliferation of nuclear-related material and expertise;
					(5)implementing policies to protect judicial
			 independence and due process of law;
					(6)issuing visas in
			 a timely manner for United States visitors engaged in counterterrorism efforts
			 and assistance programs in Pakistan; and
					(7)providing
			 humanitarian organizations access to detainees, internally displaced persons,
			 and other Pakistani civilians affected by the conflict.
					(b)The Secretary of Defense, in
			 coordination with the Secretary of State, may waive the restriction in
			 paragraph (a) on a case-by-case basis by certifying in writing to the
			 Committees on Appropriations of the House of Representatives and the Senate
			 that it is in the national security interest to do so:
			 Provided, That if the Secretary of Defense, in coordination
			 with the Secretary of State, exercises the authority of the previous proviso,
			 the Secretaries shall report to the Committees on Appropriations on both the
			 justification for the waiver and on the requirements of this section that the
			 Government of Pakistan was not able to meet: Provided further,
			 That such report may be submitted in classified form if necessary.
				XAdditional General
			 Provisions
			SPENDING REDUCTION
		  ACCOUNT
			10001.The amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974 exceeds the amount of proposed new budget authority is $0
			 (increased by $79,000,000) (increased by $139,000,000) (increased by
			 $553,800,000).
			10002.None of the funds made available by this
			 Act may be used to cancel or modify the avionics modernization program of
			 record for C–130 aircraft.
			10003.None of the funds made available by this
			 Act may be used to—
				(1)plan for,
			 consider, or carry out any action to remove any portion of the Mount Soledad
			 Veterans Memorial in San Diego, California;
				(2)convey, or
			 authorize the conveyance of, such memorial; or
				(3)plan for or accept
			 any reimbursement for any action described in paragraph (1) or (2).
				10004.None of the funds made available by this
			 Act may be used by the Department of Defense to grant an enlistment waiver for
			 an offense within offense code 433 (rape, sexual abuse, sexual assault,
			 criminal sexual abuse, incest, or other sex crimes), as specified in Table 1 of
			 the memorandum from the Under Secretary of Defense with the subject line
			 Directive-Type Memorandum (DTM) 08-018—Enlistment
			 Waivers, dated June 27, 2008 (incorporating Change 3, March 20,
			 2013).
			10005.None of the funds made available by this
			 Act may be used by the Secretary of the Air Force to reduce the force structure
			 at Lajes Field, Azores, Portugal, below the total number of military and
			 civilian personnel assigned to Lajes Field on October 1, 2012.
			10006.None of the Operation and Maintenance funds
			 made available in this Act may be used in contravention of
			 section
			 41106 of title 49, United States Code.
			10007.None of the funds made available by this
			 Act may be used to enter into a contract for the purchase of an American flag
			 if the flag is certified (pursuant to the Federal Acquisition Regulation) as a
			 foreign end product.
			10008.None of the funds made available by this
			 Act may be used by the Department of Defense to lease or purchase new light
			 duty vehicles for any executive fleet, or for an agency’s fleet inventory,
			 except in accordance with Presidential Memorandum—Federal Fleet Performance,
			 dated May 24, 2011.
			10009.None of the funds made available by this
			 Act may be used to enter into a contract with any offeror or any of its
			 principals if the offeror certifies, pursuant to the Federal Acquisition
			 Regulation, that the offeror or any of its principals—
				(1)within a
			 three-year period preceding this offer has been convicted of or had a civil
			 judgment rendered against it for commission of fraud or a criminal offense in
			 connection with obtaining, attempting to obtain, or performing a public
			 (Federal, State, or local) contract or subcontract; violation of Federal or
			 State antitrust statutes relating to the submission of offers; or commission of
			 embezzlement, theft, forgery, bribery, falsification or destruction of records,
			 making false statements, tax evasion, violating Federal criminal tax laws, or
			 receiving stolen property;
				(2)are presently
			 indicted for, or otherwise criminally or civilly charged by a governmental
			 entity with, commission of any of the offenses enumerated in paragraph (1);
			 or
				(3)within a
			 three-year period preceding this offer, has been notified of any delinquent
			 Federal taxes in an amount that exceeds $3,000 for which the liability remains
			 unsatisfied.
				10010.None of the funds made available by this
			 Act may be used to engage in an act covered by or described in
			 section
			 2340A of title 18, United States Code.
			10011.None of the funds made available by this
			 Act may be used for flag or general officers for each military department that
			 are in excess to the number of such officers serving in such military
			 department as of the date of the enactment of this Act.
			10012.None of the funds made available in this
			 Act may be used to fund the performance of any Department of Defense flight
			 demonstration team at a location outside the United States.
			10013.None of the funds made available by this
			 Act may be used to maintain or improve Department of Defense real property with
			 a zero percent utilization rate according to the Department’s real property
			 inventory database, except in the case of maintenance of an historic property
			 as required by the National Historic Preservation Act (16 U.S.C. 470 et seq.) or
			 maintenance to prevent a negative environmental impact as required by the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			10014.None of the funds made available in this
			 Act may be used to operate an unmanned aerial system in contravention of the
			 fourth amendment to the Constitution.
			10015.None of the funds made available by this
			 Act may be used to enter into any contract after the date of the enactment of
			 this Act for the procurement or production of any non-petroleum based fuel for
			 use as the same purpose or as a drop-in substitute for petroleum.
			10016.None of the funds made available by this
			 Act may be used to carry out a furlough (as defined in
			 section
			 7511(a)(5) of title 5, United States Code) that—
				(1)includes in the notice of the furlough made
			 pursuant to section 752.404(b) of title 5,
			 Code of Federal Regulations, sequestration as the reason for the
			 furlough; and
				(2)is of a civilian
			 employee of the Department of Defense who is paid from amounts in a Working
			 Capital Fund Account pursuant to
			 section
			 2208 of title 10, United States Code.
				10017.None of the funds made available by this
			 Act may be used to appoint chaplains for the military departments in
			 contravention of Department of Defense Instruction 1304.28, dated June 11,
			 2004, incorporating change 2, dated January 19, 2012, as in effect on July 1,
			 2013, regarding the appointment of chaplains for the military
			 departments.
			10018.None of the funds made available by this
			 Act for the Afghanistan Infrastructure Fund may be used to plan,
			 develop, or construct any project for which construction has not commenced
			 before the date of the enactment of this Act.
			10019.None of the funds made available by this
			 Act may be used to enforce section 526 of the Energy Independence and Security
			 Act of 2007 (Public Law 110–140;
			 42 U.S.C.
			 17142).
			10020.None of the funds made available by this
			 Act may be obligated or expended to train the Afghan National Security Forces
			 Special Mission Wing to operate or maintain Mi–17 helicopters.
			10021.None of the funds made available by this
			 Act may be used to give covered graduates (as described in section 532(a)(2) of
			 the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 503 note))
			 a lower enlistment priority than traditional high school diploma graduates as
			 described in the second paragraph of the memo with the subject line
			 Education Credential—Definition and Tier Placement, dated June
			 6, 2012.
			10022.None of the funds made available by this
			 Act may be used to conduct an environmental impact study in accordance with the
			 National Environmental Policy Act of 1969 (42 U.S.C. et seq.) of
			 intercontinental ballistic missiles or the facilities in which, as of the date
			 of the enactment of this Act, such missiles are located.
			10023.None of the funds made available by this
			 Act may be used for a furlough (as defined in
			 section
			 7511(a)(5) of title 5, United States Code) of any civilian
			 employee of the Department of Defense.
			10024.None of the funds made available by this
			 Act may be used to pay the salary of individuals appointed to their current
			 position through, or to otherwise carry out, paragraphs (1), (2), and (3) of
			 section
			 5503(a) of title 5, United States Code.
			10025.None of the funds made available by this
			 Act may be used to plan for or carry out a furlough of a dual status military
			 technician (as defined in
			 section
			 10216 of title 10, United States Code).
			10026.None of the funds made available by this
			 Act may be used to carry out reductions to the nuclear forces of the United
			 States to implement the New START Treaty (as defined in
			 section
			 495(e) of title 10, United States Code).
			10027.None of the funds made available by this
			 Act may be used to reduce the strategic delivery systems (as defined in
			 section
			 495(e)(2) of title 10, United States Code) of the United States
			 in contravention of section 303(b) of the Arms Control and Disarmament Act
			 (22 U.S.C.
			 2573(b)).
			10028.None of the funds made available by this
			 Act may be used to implement an enrollment fee for the TRICARE for Life program
			 under chapter 55 of title 10,
			 United States Code.
			10029.None of the funds made available in this
			 Act may be used to pay any fine assessed against a military installation by the
			 California Air Resources Board.
			10030.The total amount of appropriations made
			 available by title IX (not including amounts made available under the heading
			 Overseas Deployments and Other Activities—Procurement—National Guard and
			 Reserve Equipment) is hereby reduced by $3,546,000,000.
			10031.None of the funds made available by this
			 Act may be used to transfer or release to the Republic of Yemen (or any entity
			 within Yemen) a detainee who is or was held, detained, or otherwise in the
			 custody of the Department of Defense on or after June 24, 2009, at the United
			 States Naval Station, Guantanamo Bay, Cuba.
			10032.(a)None of the funds made available by this
			 Act may be used to retire, divest, transfer, or prepare to divest, retire, or
			 transfer, C–23 aircraft assigned to the Army.
				(b)The amounts otherwise provided by this Act
			 are revised by reducing and increasing the amount made available for
			 Operation and Maintenance—Operation and Maintenance, Army by
			 $34,000,000.
				10033.None of the funds made available in this
			 Act may be used by the Department of Defense—
				(1)to implement or
			 execute any agreement with the Russian Federation pertaining to missile defense
			 other than a treaty; or
				(2)to provide the
			 Government of the Russian Federation with any information about the ballistic
			 missile defense systems of the United States that is classified or unclassified
			 by the Department or component thereof.
				10034.None of the funds made available by this
			 Act may be used with respect to Syria in contravention of the War Powers
			 Resolution (50
			 U.S.C. 1541 et seq.), including for the introduction of United
			 States forces into hostilities in Syria, into situations in Syria where
			 imminent involvement in hostilities is clearly indicated by the circumstances,
			 or into Syrian territory, airspace, or waters while equipped for combat, in
			 contravention of the Congressional consultation and reporting requirements of
			 sections 3 and 4 of that law (50 U.S.C. 1542 and 1543).
			10035.No funds made available by this Act may be
			 used by the Department of Defense to fund military operations in Egypt, nor may
			 funds made available by this Act be used by the Department of Defense to fund
			 individuals, groups, or organizations engaged in paramilitary activity (as that
			 term is used in section 401 of title 10, United
			 States Code) in Egypt.
			10036.None of the funds made available by this
			 Act may be used to issue to a civilian employee of the Department of Defense a
			 denial of a security clearance pursuant to Department of Defense Directive
			 5220.6 that lists in the notice of specific reasons of the clearance decision
			 (as defined in section 3.2 of such Directive) financial hardships because of a
			 furlough caused by sequestration.
			10037.None of funds made available by this Act
			 may be used by the National Security Agency to—
				(1)conduct an acquisition pursuant to section
			 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of
			 targeting a United States person; or
				(2)acquire, monitor, or store the contents (as
			 such term is defined in
			 section
			 2510(8) of title 18, United States Code) of any electronic
			 communication of a United States person from a provider of electronic
			 communication services to the public pursuant to section 501 of the Foreign
			 Intelligence Surveillance Act of 1978.
				
				This Act may be cited as the
		  Department of Defense Appropriations
		  Act, 2014.
				
	
		
			Passed the House of
			 Representatives July 24, 2013.
			Karen L. Haas,
			Clerk
		
	
